                              Case 20-13130-LSS                       Doc 1        Filed 12/16/20            Page 1 of 46

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

                                  Delaware
 ____________________ District of _________________
                                        (State)
                                                            11
 Case number (If known): _________________________ Chapter _____                                                                     Check if this is an
                                                                                                                                        amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          02/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                               In-Shape Holdings, LLC
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer                9 ___
                                              ___ 0 – ___
                                                       0 ___
                                                          9 ___
                                                             1 ___
                                                                8 ___
                                                                   1 ___
                                                                      1 ___
                                                                         2
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                  Mailing address, if different from principal place
                                                                                                           of business
                                                  6507 Pacific Avenue, #344
                                              ______________________________________________               _______________________________________________
                                              Number     Street                                            Number     Street

                                              ______________________________________________               _______________________________________________
                                                                                                           P.O. Box

                                               Stockton                   CA      95207
                                              ______________________________________________               _______________________________________________
                                              City                        State    ZIP Code                City                      State      ZIP Code


                                                                                                           Location of principal assets, if different from
                                                                                                           principal place of business
                                                  San Joaquin County
                                              ______________________________________________
                                              County                                                       _______________________________________________
                                                                                                           Number     Street

                                                                                                           _______________________________________________

                                                                                                           _______________________________________________
                                                                                                           City                      State      ZIP Code




 5.   Debtor’s website (URL)                      https://www.inshape.com/
                                              ____________________________________________________________________________________________________




Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
                               Case 20-13130-LSS              Doc 1        Filed 12/16/20               Page 2 of 46

Debtor        In-Shape Holdings, LLC
              _______________________________________________________                       Case number (if known)_____________________________________
              Name



                                        X Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                        
 6.   Type of debtor
                                         Partnership (excluding LLP)
                                         Other. Specify: __________________________________________________________________

                                        A. Check one:
 7.   Describe debtor’s business
                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                         Railroad (as defined in 11 U.S.C. § 101(44))
                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                         Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                        X None of the above
                                        

                                        B. Check all that apply:

                                         Tax-exempt entity (as described in 26 U.S.C. § 501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                           § 80a-3)
                                         Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                             7 ___
                                           ___    1 ___
                                                      3 ___
                                                          9


 8.   Under which chapter of the        Check one:
      Bankruptcy Code is the
      debtor filing?                     Chapter 7
                                         Chapter 9
                                        X Chapter 11. Check all that apply:
                                        
                                                       Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                            insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                            4/01/22 and every 3 years after that).
                                                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                            debtor is a small business debtor, attach the most recent balance sheet, statement
                                                            of operations, cash-flow statement, and federal income tax return or if all of these
                                                            documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                        The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it
                                                            chooses to proceed under Subchapter V of Chapter 11.

                                                           A plan is being filed with this petition.

                                                           Acceptances of the plan were solicited prepetition from one or more classes of
                                                            creditors, in accordance with 11 U.S.C. § 1126(b).

                                                           The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                            Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                            Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                            for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                           The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                            12b-2.
                                         Chapter 12
 9.   Were prior bankruptcy cases       X No
                                        
      filed by or against the debtor
      within the last 8 years?           Yes.    District _______________________ When _______________ Case number _________________________
                                                                                        MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                              District _______________________ When _______________ Case number _________________________
                                                                                        MM / DD / YYYY


 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 2
                                  Case 20-13130-LSS               Doc 1      Filed 12/16/20             Page 3 of 46

                 In-Shape Holdings, LLC
Debtor          _______________________________________________________                      Case number (if known)_____________________________________
                Name



 10.   Are any bankruptcy cases            No
       pending or being filed by a                         See Schedule  1
       business partner or an             
                                          X Yes.    Debtor _______ ______________________________________ Relationship _________________________

       affiliate of the debtor?                     District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                        MM / DD / YYYY
       attach a separate list.                      Case number, if known ________________________________



 11.   Why is the case filed in this      Check all that apply:
       district?
                                          X Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          
                                              immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                              district.

                                           A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 12.   Does the debtor own or have        X No
                                          
       possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                      It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard? _____________________________________________________________________

                                                      It needs to be physically secured or protected from the weather.

                                                      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).

                                                      Other _______________________________________________________________________________



                                                   Where is the property?_____________________________________________________________________
                                                                             Number          Street

                                                                             ____________________________________________________________________

                                                                             _______________________________________         _______ ________________
                                                                             City                                            State ZIP Code


                                                   Is the property insured?
                                                      No
                                                      Yes. Insurance agency ____________________________________________________________________

                                                            Contact name     ____________________________________________________________________

                                                            Phone            ________________________________




               Statistical and administrative information



 13.   Debtor’s estimation of             Check one:
       available funds                     Funds will be available for distribution to unsecured creditors.
                                          X After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.
                                          

                                          X 1-49
                                                                           1,000-5,000                              25,001-50,000
 14.   Estimated number of                 50-99                           5,001-10,000                             50,001-100,000
       creditors
                                           100-199                         10,001-25,000                            More than 100,000
                                           200-999

 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
                               Case 20-13130-LSS                 Doc 1          Filed 12/16/20          Page 4 of 46

Debtor
               In-Shape Holdings, LLC
              _______________________________________________________                          Case number (if known)_____________________________________
              Name




 15.   Estimated assets                     $0-$50,000                          $1,000,001-$10 million                    $500,000,001-$1 billion
                                            $50,001-$100,000                    $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                   $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                 $100,000,001-$500 million                 More than $50 billion

                                            $0-$50,000                          $1,000,001-$10 million                    $500,000,001-$1 billion
 16.   Estimated liabilities                $50,001-$100,000                    $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                            $100,001-$500,000                   $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                            $500,001-$1 million                 $100,000,001-$500 million                 More than $50 billion



              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of          The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                             petition.
       debtor
                                             I have been authorized to file this petition on behalf of the debtor.

                                             I have examined the information in this petition and have a reasonable belief that the information is true and
                                             correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                                           12/1 /2020
                                            Executed on _________________
                                                        MM / DD / YYYY


                                             _____________________________________________                Francesca Schuler
                                                                                                         _______________________________________________
                                            Signature of authorized representative of debtor             Printed name

                                                   Chief Executive Officer
                                            Title _________________________________________




 18.   Signature of attorney                    /s/ David M. Fournier
                                             _____________________________________________               Date        _________________
                                             Signature of attorney for debtor                                        MM   / DD / YYYY



                                              avi       F urnier
                                            _________________________________________________________________________________________________
                                            Printed name
                                              r ut an e er a ilt n San ers
                                            _________________________________________________________________________________________________
                                            Firm name
                                              ercules la a Suite                    ar et Street O       x
                                            _________________________________________________________________________________________________
                                            Number     Street
                                               il in t n
                                            ____________________________________________________              E
                                                                                                            ____________ ______________________________
                                            City                                                            State        ZIP Code

                                            ____________________________________                             avi f urnier tr ut an c
                                                                                                            __________________________________________
                                            Contact phone                                                   Email address



                                                                                                     E
                                            ______________________________________________________ ____________
                                            Bar number                                             State




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4
               Case 20-13130-LSS          Doc 1     Filed 12/16/20     Page 5 of 46




                                          SCHEDULE 1

         Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the affiliated entities listed below, including the Debtor in this
chapter 11 case, filed a voluntary petition for relief under chapter 11 of title 11 of the United
States Code in the United States Bankruptcy Court for the District of Delaware.



                    Company                                              Tax ID #

             In-Shape Holdings, LLC                                    XX-XXXXXXX

           In-Shape Health Clubs, LLC                                  XX-XXXXXXX

        In-Shape Personal Training, LLC                                XX-XXXXXXX
                                     Case 20-13130-LSS                   Doc 1         Filed 12/16/20              Page 6 of 46


      Fill in this information to identify the case:

      Debtor name     In-Shape Holdings, LLC, et al.
      United States Bankruptcy Court for the:                            District of Delaware

      Case number (If known):
                                                                                    (State)
                                                                                                                                                  Check if this is an
                                                                                                                                                     amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                         12/15

    A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete              Name, telephone number, and             Nature of the         Indicate if     Amount of unsecured claim
     mailing address, including zip code        email address of creditor contact       claim (for            claim is        If the claim is fully unsecured, fill in only
                                                                                        example, trade        contingent,     unsecured claim amount. If claim is partially
                                                                                        debts, bank loans,    unliquidated,   secured, fill in total claim amount and
                                                                                        professional          or disputed     deduction for value of collateral or setoff to
                                                                                        services, and                         calculate unsecured claim.
                                                                                        government
                                                                                        contracts)
                                                                                                                              Total claim,   Deduction for      Unsecured
                                                                                                                              partially      value of           claim
                                                                                                                              secured        collateral or
                                                                                                                                             setoff

1
                                                Attn: Gregg M. Galardi
                                                & Leonard Klingbaum
      Aquiline Capital Partners                 & Lindsay C. Lersner                      Unsecured
      c/o Ropes & Gray LLP                      P: 212-596-9000                           Pre-Petition Debt
                                                                                                                                                                    Unknown
      1211 Avenue of the Americas               F: 212-596-9090                           (Deficiency
      New York, NY 10036-8704                   Gregg.Galardi@ropesgray.com;              Claim)
                                                Leonard.Klingbaum@ropesgray.com;
                                                Lindsay.Lersner@ropesgray.com


2     ISHC Properties, LLC
                                                Attn: Paul Rothbard                       Subordinated
      6507 Pacific Ave. #344                                                                                                                                    $9,389,375.00
                                                prothbard@hotmail.com                     Note
      Stockton, CA 95207

3     Realty Income Properties 12, LLC Attn: Ross Edwards
      11995 El Camino Real             P: 858-284-5000                                    Landlord Claim                                                        $6,156,700.22
      San Diego, CA 92130              redwards@realtyincome.com
      SMS Management Company-65
4                                               Attn: Ellea Karres
      Save Mart Supermarkets c/o SMS
                                                P: 209-577-1600
      Management Company                                                                  Landlord Claim                                                        $1,127,644.56
                                                F: 209-574-6251
      PO Box 5234
                                                Ellia.Karres@SaveMart.com
      Modesto, CA 95352

5     Spirit Master Funding X, LLC              Attn: Cara Parks
      2727 N. Harwood Street                    P: 866-557-7474                           Landlord Claim                                                          $874,895.64
      Dallas, TX 75201                          ar@spiritrealty.com

6     WLP Regency Park Plaza, LLC               Attn: John Goodman
      1156 North Mountain Avenue                P: 909-946-7518                           Landlord Claim                                                          $556,366.54
      Upland, CA 91786                          retailinfo@lewismc.com

7                                               Attn: Norm Solomon
      941 Loft Associates, LLC
                                                P: 213-687-9600
      929 East 2nd Street, Suite 101                                                      Landlord Claim                                                          $538,394.05
                                                F: 213-687-3314
      Los Angeles, CA 90012
                                                norm@metro-resources.com




    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                        page 1
                                   Case 20-13130-LSS                 Doc 1    Filed 12/16/20              Page 7 of 46


    Debtor        In-Shape Holdings, LLC, et al.                                              Case number (if known)
                 Name




     Name of creditor and complete         Name, telephone number, and       Nature of the     Indicate if       Amount of unsecured claim
     mailing address, including zip code   email address of creditor         claim (for        claim is          If the claim is fully unsecured, fill in only unsecured
                                           contact                           example, trade    contingent,       claim amount. If claim is partially secured, fill in
                                                                             debts, bank       unliquidated,     total claim amount and deduction for value of
                                                                             loans,            or disputed       collateral or setoff to calculate unsecured claim.
                                                                             professional
                                                                             services, and
                                                                                                                 Total claim, if    Deduction for       Unsecured
                                                                                                                 partially          value of            claim
                                                                                                                 secured            collateral or
                                                                                                                                    setoff


8     Excel Realty Partners, LP
                                           Attn: Nancy Doran & Michelle Kaus
      c/o Brixmor Property Group
                                           P: 559-580-4152                   Landlord Claim                                                               $524,266.19
      Bakersfield Plaza Lockbox
                                           nancy.doran@brixmor.com
      Chicago, IL 60673-1240

9     WH Mission Plaza, LLC                Attn: Michelle Nguyen
      4435 Eastgate Mall, Suite 210        P: 858-683-7100                   Landlord Claim                                                               $473,097.18
      San Diego, CA 92121                  mnguyen@brixtoncapital.com

10 Golden Spectrum Property LLC            Attn: Sharon Shifflett
   c/o 1st Commercial Realty Group
                                           P: 661-295-2050                   Landlord Claim                                                               $463,070.47
   2009 Porterfield Way, Suite P
                                           sshifflett@coreland.com
   Upland, CA 91786

11 Safeway                                 Attn: Michele Dodd
                                           P: 925-467-2263
   4834 Collections Center Dr                                                Landlord Claim                                                               $461,692.16
                                           F: 925-467-2900
   Chicago, IL 60693
                                           nasc.re.tenants@safeway.com

12 Rexford Title, Inc                      Attn: Mark Leekley
   2716 Ocean Park Boulevard
                                           P: 310-396-4514                   Landlord Claim                                                               $460,367.40
   Suite 3006
                                           leekley@prodigy.net
   Santa Monica, CA 90405

13 STORE Capital Corporation               Attn: Daniel J. Zupnick
                                           P: 480 256 1131
   1223 Solution Center                                                      Landlord Claim                                                               $451,848.08
                                           F: 480-256-1101
   Chicago, IL 60677
                                           dzupnick@storecapital.com

14 Peter A. and Vernice H. Gasser
   Foundation & Tulocay Partners,          Attn: Patrick Gleeson
   LLC as TIC                              P: 707-235-5766                   Landlord Claim                                                               $420,575.72
   433 Soscol Ave, Suite A-120             patrickjgleeson@hotmail.com
   Napa, CA 94559

15 El Dorado Street Partners LP            Attn: Rick Goucher
   5220 N Ashley Ln                        P: 209-639-5208                   Landlord Claim                                                               $417,284.36
   Stockton, CA 95215                      rick.goucher@cbre.com


16 STORE Master Funding IV, LLC            Attn: Daniel J. Zupnick
                                           P: 480 256 1131
   8501 E. Princess Drive, Suite 190                                         Landlord Claim                                                               $398,132.59
                                           F: 480-256-1101
   Scottsdale, AZ 85255
                                           dzupnick@storecapital.com

17 Century Plaza Development               Attn: Robert Garrison
   Corporation
                                           P: 925-584-4207                   Landlord Claim                                                               $376,261.58
   1800 Willow Pass Court
                                           bgarrison@spprop.com
   Concord, CA 94520

18 BOS Properties LLC                      Attn: Phyllis Cooper
   PO Box 13127                            P: 510-530-9906                   Landlord Claim                                                               $367,566.00
   Oakland, CA 94661                       phyllisbos74@gmail.com

19 Bolthouse Land Company, LLC             Attn: Anthony Leon Leggio
                                           P: 661-323-4005
   11601 Bolthouse Drive, Suite 200                                        Landlord Claim                                                                 $352,805.99
                                           F: 661-323-4006
   Bakersfield, CA 93311
                                           aleggio@bolthouseproperties.com




    Official Form 204        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                    page 2
                               Case 20-13130-LSS                  Doc 1      Filed 12/16/20              Page 8 of 46


  Debtor        In-Shape Holdings, LLC, et al.                                               Case number (if known)
               Name




   Name of creditor and complete         Name, telephone number, and   Nature of the claim    Indicate if       Amount of unsecured claim
   mailing address, including zip code   email address of creditor     (for example, trade    claim is          If the claim is fully unsecured, fill in only unsecured
                                         contact                       debts, bank loans,     contingent,       claim amount. If claim is partially secured, fill in
                                                                       professional           unliquidated,     total claim amount and deduction for value of
                                                                       services, and          or disputed       collateral or setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff

20 Centre Place Walnut Creek, LLC        Attn: Nick Zankich
   1855 Olympic Boulevard, Suite 300     P: 925-933-4000                  Landlord Claim                                                                 $349,519.23
   Walnut Creek, CA 94596                nickz@hallequitiesgroup.com


21 Fit Development, LP                   Attn: Jim Cassady
   564 N. Sunrise Ave.                   P: 916-788-1703                  Landlord Claim                                                                 $341,957.78
   Roseville, CA 95661                   jim@jcc-cpa.com


22 Riverlakes Galleria, LLC              Attn: Cyrus Mojibi
   5601 Truxtun Avenue, Suite 190        P: 661-327-4257                  Landlord Claim                                                                 $334,660.88
   Bakersfield, CA 93309                 cyrusm@sjr.com


23 Walnut Creek Holdings Inc             Attn: Janene Peiker
   PO Box 905                            P: 925-685-0586                  Landlord Claim                                                                 $326,977.37
   Walnut Creek, CA 94522                jpeiker@wcholdings.net


24 Excel Trust LP                        Attn: Gaylen A Spencer
   PO Box 101206                         P: 209-474-9900                  Landlord Claim                                                                 $314,552.72
   Atlanta, GA 30392-1206                gspencer@shopcore.com


25 PGI Management (Harden Ranch          Attn: Arlene Nissen
   Plaza TIC-1)
                                         P: 831-449-6672                  Landlord Claim                                                                 $311,469.75
   1606 N Main St
                                         arlene@pgicenters.com
   Salinas, CA 93906

26 Ralph J. Froehlich                    Attn: Monika Froehlich
   PO Box 117512                         P: 650-207 7969                Landlord Claim                                                                   $305,505.52
   Burlingame, CA 94011                  monika.froehlich@sbcglobal.net

27 2681 Oswell, LLC                      Attn: David Gay
   1620 Mill Rock Way, Suite 900         P: 661-665-0800                  Landlord Claim                                                                 $297,935.77
   Bakersfield, CA 93311                 david@dcegay.com


28 Front Gate Plaza, LLC                 Attn: Scott Sterlekar
   c/o Primero Property Mgmt
                                         P: 818-591-3800                  Landlord Claim                                                                 $292,111.37
   23901 Calabasas Road, Suite 1064
                                         scott@racenters.com
   Calabasas, CA 91302

29 Lopez Real Properties, LLC            Attn: Vincent Lopez
   460 South Second Street               P: 408-281-1121                  Landlord Claim                                                                 $289,450.65
   San Jose, CA 95113                    lpzvncnt@sbcglobal.net


30 Stones of Surry Partnership           Attn: John Godi
   5250 Claremont Avenue                 P: 209-478-1791                  Landlord Claim                                                                 $273,128.63
   Stockon, CA 95207                     john.godi@stonebros.com




  Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                    page 2
                    Case 20-13130-LSS            Doc 1       Filed 12/16/20        Page 9 of 46




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                                        Chapter 11

    IN-SHAPE HOLDINGS, LLC 1                                      Case No. 20-_____ (___)

                     Debtor.                                      (Joint Administration Requested)


             CORPORATE OWNERSHIP STATEMENT PURSUANT TO RULES 1007
             AND 7007.1 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE
             In accordance with Rules 1007 and 7007.1 of the Federal Rules of Bankruptcy Procedure,

the Debtors submit the following information:

                 The following entities directly or indirectly own 10% or more of any class of the

                    above-captioned Debtor’s equity interests:

                            Name:             FPH In-Shape Holdings, LLC
                            Address:          444 Madison Avenue, 31st Floor,
                                              New York, NY 10022

                            Name:             Fremont Private Holdings II, LLC
                            Address:          P.O. Box 194170,
                                              San Francisco, CA 94119-4170

                 (Additional names are attached hereto)

                 There are no entities that directly or indirectly own 10% or more of any class of

                    the Debtor’s equity interest.




1
      The last four digits of the Debtor’s tax identification number are 8112. The Debtor’s mailing address is: 6507
      Pacific Avenue, #344, Stockton, CA 95207.
                              Case 20-13130-LSS                     Doc 1         Filed 12/16/20              Page 10 of 46

                                                      United States Bankruptcy Court
                                                                  District of Delaware

 In re   In-Shape Holdings, LLC                                                                                   Case No.
                                                                                Debtor(s)                         Chapter       11

                                                  LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

Name and last known address or place of                     Security Class Number of Securities                              Kind of Interest
business of holder


    FPH In-Shape Holdings, LLC
    444 Madison Avenue, 31st Floor                           Class A                               777,918                    Member
    New York, New York 10022
    Fremont Private Holdings II, LLC
    PO BOX 194170                                            Class B                               506,018                    Member
    San Francisco, CA 94119-4170
    Paul Rothbard
    4112 The Strand                                          Class A                               126,772                    Member
    Manhattan Beach, CA 90266
    The Paul Rothbard Revocable Living
    4112 The Strand                                          Class B                                 82,462                   Member
    Manhattan Beach, CA 90266
    Pulse ISHC Co-Invest, LLC                                Class A                                 40,567
    777 Third Ave., 25th Flr                                                                                                  Member
                                                             Class B                                 26,388
    New York, NY 10022
    Robert Farrens                                           Class A                                 40,337
    24422 Portola Avenue                                                                                                      Member
                                                             Class B                                 26,238
    Carmel, CA 93923
    Morton Rothbard Trust                                    Class A                                 11,525
    4673 Pine Valley Circle                                                                                                   Member
                                                             Class B                                  7,497
    Stockton, CA 95219-1878
    Maloney Family Trust                                     Class A                                  2,881
                                                                                                                              Member
    Address on File                                          Class B                                  1,874


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the _Chief Executive Officer_ of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.


Date 12/16/2020                                                          Signature


                   Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                    18 U.S.C. §§ 152 and 3571.


Sheet 1 of 1 in List of Equity Security Holders
                                 Case 20-13130-LSS                Doc 1           Filed 12/16/20              Page 11 of 46

 Fill in this information to identify the case and this filing:


                                      s
 Debtor Name __________________________________________________________________

 United States Bankruptcy Court for the: ______________________ District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

              Amended Schedule ____


              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


              Other documents that require a declaration
                                s                        s                      s
              __________________________________________________________________________________




      I declare under penalty of perjury that the foregoing is true and correct.


      Executed on ______________                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                  Francesca Schuler
                                                                ________________________________________________________________________
                                                                Printed name

                                                                 Chief Executive Officer
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
              Case 20-13130-LSS         Doc 1    Filed 12/16/20     Page 12 of 46




                        WRITTEN CONSENT OF THE MEMBERS
                              OF IN-SHAPE HOLDINGS, LLC
                    A DELAWARE LIMITED LIABILITY COMPANY
                                       December 15, 2020
        THIS CONSENT, dated as of the date stated above, is by and among the members
identified on the signature pages hereto, constituting the Members holding a majority in Percentage
Interest of the outstanding Units (each a “Member” and together the “Members”) of In-Shape
Holdings, LLC (the “Company”). Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the LLC Agreement (as defined below).

      WHEREAS, on December 13, 2017, the Board approved and adopted and the Company’s
members entered into the Amended and Restated Limited Liability Company Agreement (as
amended, the “LLC Agreement”); and

        WHEREAS, the Members have reviewed and considered the materials presented by and
the recommendations of both the management of the Company and the Company’s financial and
legal advisors regarding the Company’s liabilities and liquidity situation and proposed course of
action; and

        WHEREAS, the Company contemplates entering, with its wholly-owned subsidiaries, into
that certain Senior Secured Superpriority Debtor-in-Possession Credit and Guaranty Agreement
(the “DIP Agreement”) with certain of its existing lenders (together with their successors, and
permitted assigns, the “Lenders”) and an affiliate of Aquiline Capital Partners, LLC, as
administrative agent and collateral agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “DIP Agent”); and

        WHEREAS, the Company, with its wholly-owned subsidiaries, and In-Shape Acquisition
2021, LLC (the “Purchaser”), an entity affiliated with the DIP Agent and Paul Rothbard and certain
co-investors, contemplate entering into an Asset Purchase Agreement (the “APA”), pursuant to
which the Company shall sell to the Purchaser substantially all of the Company’s assets pertaining
to the Company’s business and operations through a sale process, including bidding procedures,
as approved by the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”), pursuant to section 363 of chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”); and

       WHEREAS, the Members have received information and recommendations from, asked
questions of, and consulted with the Company’s management and financial and legal advisors,
including in connection with the consideration of the strategic alternatives available to the
Company and the transactions contemplated by the DIP Agreement and the APA; and

        WHEREAS, based upon the foregoing, in the Members’ judgment, it is desirable and in
the best interests of the Company, its creditors, equity holders, employees, and other interested
parties that the Company file a voluntary petition with the Bankruptcy Court for relief under the
provisions of the Bankruptcy Code; and
               Case 20-13130-LSS         Doc 1     Filed 12/16/20      Page 13 of 46




        WHEREAS, based upon the foregoing, in the Members’ judgment, it is desirable and in
the best interests of the Company, its creditors, equity holders, employees, and other interested
parties that the Company enter into the DIP Agreement, substantially in the form and substance
presented to the Members, and pursue the transactions contemplated thereby, subject to such
changes and alterations based on the reasonable business judgment of the Company’s management
and the Special Restructuring Committee established by the Management Committee (the “Special
Restructuring Committee”; and

        WHEREAS, based upon the foregoing, in the Members’ judgment, it is desirable and in
the best interests of the Company, its creditors, equity holders, employees, and other interested
parties that the Company enter into the APA, providing for the purchase of substantially all of the
assets of the Company, subject to higher and better offers (the “Sale”), substantially in the form
and substance presented to the Members, and pursue the transactions contemplated thereby,
subject to such changes and alterations based on the reasonable business judgment of the
Company’s management and the Special Restructuring Committee;

       NOW, THEREFORE, BE IT RESOLVED, that each of the Chief Executive Officer and
the Chief Financial Officer of the Company (each, an “Authorized Officer” and collectively, the
“Authorized Officers”) be, and hereby is, authorized and directed in the name and on behalf of the
Company to execute and verify a voluntary petition to commence proceedings under chapter 11 of
the Bankruptcy Code and to cause the same to be filed in the Bankruptcy Court;

        RESOLVED, FURTHER, that the execution and delivery of the DIP Agreement by the
Company be, and hereby is, approved and authorized, and that the Authorized Officers of the
Company or any of them acting alone are hereby authorized, directed, and empowered to
execute, deliver, and cause the Company to carry out the provisions of, and perform its
obligations under, the DIP Agreement, substantially in the form and substance presented to the
Members, with such changes and exhibits as any of the Authorized Officers may deem necessary
or appropriate in their sole and absolute discretion but consistent with the DIP Agreement, the
execution and delivery of the DIP Agreement by any of such Authorized Officers to be deemed
conclusive evidence of such determination;

       RESOLVED, FURTHER, that all other transactions contemplated by the DIP Agreement
are hereby approved and authorized, all on substantially the terms and conditions set forth in the
DIP Agreement;

        RESOLVED, FURTHER, that the Authorized Officers be, and each hereby is,
authorized, directed and empowered to (i) execute and deliver the APA providing for purchase of
any or all of the assets of the Company, subject to higher and better offers; (ii) enter into such
additional agreements, consents, certificates, amendments, and instruments as may be necessary
to obtain approval for and effect the transactions contemplated thereby; (iii) seek authority under
the Bankruptcy Code and any other relevant or applicable federal, state, local or non-U.S. law to
sell such assets in a Sale; (iv) organize and manage a sales process for such assets that is determined
in the reasonable judgment of the Authorized Officers, in consultation with the financial and legal
advisors of the Company, which may take the form of an auction or any other process, and which
may include the solicitation and identification of potential competing bidders and as approved by
the Bankruptcy Court;


                                                    2
               Case 20-13130-LSS         Doc 1     Filed 12/16/20      Page 14 of 46




       RESOLVED, FURTHER, that all other transactions contemplated by the APA are
hereby approved and authorized, all on substantially the terms and conditions set forth in the
APA;
       RESOLVED, FURTHER, that each of the Company and the Authorized Officers be,
and hereby are, authorized and directed to execute and verify a voluntary petition to commence
proceedings under chapter 11 of the Bankruptcy Code for each of In-Shape Health Clubs, LLC,
and In-Shape Personal Training, LLC, and to cause the same to be filed in the Bankruptcy Court;

        RESOLVED, FURTHER, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ the law firm of Keller Benvenutti Kim LLP as general
bankruptcy counsel to represent and assist the Company in carrying out its respective duties under
the Bankruptcy Code and related matters, and to take any and all actions to advance the Company’s
rights and obligations with respect to the DIP Agreement, the APA, the Sale and other matters
consistent therewith, including filing any pleadings; and in connection therewith, each of the
Authorized Officers be, and hereby is, authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to and immediately upon filing of the case under
chapter 11 of the Bankruptcy Code, and cause to be filed an appropriate application for authority
to retain the services of Keller Benvenutti Kim LLP;

        RESOLVED, FURTHER, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ the law firm of Troutman Pepper Hamilton Sanders LLP as
local bankruptcy co-counsel to represent and assist the Company in carrying out its respective
duties under the Bankruptcy Code and related matters, and to take any and all actions to advance
the Company’s rights and obligations with respect to the DIP Agreement, the APA, the Sale and
other matters consistent therewith; and in connection therewith, each of the Authorized Officers
be, and hereby is, authorized and directed to execute appropriate retention agreements, pay
appropriate retainers prior to and immediately upon filing of the case under chapter 11 of the
Bankruptcy Code, and cause to be filed an appropriate application for authority to retain the
services of Troutman Pepper Hamilton Sanders LLP;

        RESOLVED, FURTHER, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ the firm of Chilmark Partners, LLC, as financial advisor and
investment banker to represent and assist the Company in carrying out its respective duties under
the Bankruptcy Code and related matters, and to take any and all actions to advance the Company’s
rights and obligations with respect to the DIP Agreement, the APA, the Sale and other matters
consistent therewith; and in connection therewith, each of the Authorized Officers be, and hereby
is, authorized and directed to execute appropriate retention agreements, pay appropriate retainers
prior to and immediately upon filing of the case under chapter 11 of the Bankruptcy Code, and
cause to be filed an appropriate application for authority to retain the services of Chilmark Partners,
LLC;

        RESOLVED, FURTHER, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ the firm of B. Riley Financial, Inc., as real estate advisor to
represent and assist the Company in carrying out its respective duties under the Bankruptcy Code
and related matters, and to take any and all actions to advance the Company’s rights and
obligations with respect to the DIP Agreement, the APA, the Sale and other matters consistent


                                                    3
               Case 20-13130-LSS          Doc 1     Filed 12/16/20      Page 15 of 46




therewith; and in connection therewith, each of the Authorized Officers be, and hereby is,
authorized and directed to execute appropriate retention agreements, pay appropriate retainers
prior to and immediately upon filing of the case under chapter 11 of the Bankruptcy Code, and
cause to be filed an appropriate application for authority to retain the services of B. Riley Financial,
Inc.;

        RESOLVED, FURTHER, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ Bankruptcy Management Solutions, Inc. d/b/a Stretto
(“Stretto”) as claims and noticing agent for the Company to assist the Company in carrying out its
duties under the Bankruptcy Code and related matters; and in connection therewith, each of the
Authorized Officers be, and hereby is, authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to and immediately upon filing of the case under
chapter 11 of the Bankruptcy Code, and cause to be filed an appropriate application for authority
to retain the services of Stretto;

         RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized and directed to employ any other professionals to assist the Company in carrying out
its duties under the Bankruptcy Code and related matters; and in connection therewith, each of the
Authorized Officers be, and hereby is, authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to and immediately upon filing of the case under
chapter 11 of the Bankruptcy Code, and cause to be filed an appropriate application for authority
to retain the services of any other professionals as necessary;

       RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized and directed, in the name and on behalf of the Company, to execute all petitions,
schedules, motions, lists, applications, pleadings, and other papers or documents, and to take any
and all such other and further actions which such Authorized Officer or the Company’s legal
counsel may deem necessary, proper, or desirable in connection with the case under chapter 11 of
the Bankruptcy Code, the DIP Agreement, the APA, the Sale and other matters consistent
therewith, with a view to the successful prosecution of such case;

        RESOLVED FURTHER, that each of the Authorized Officers be, and hereby is,
authorized and directed, in the name and on behalf of the Company, to take such actions and to
make, sign, execute, acknowledge, and deliver any and all such additional documents, agreements,
affidavits, applications for approvals or rulings of governmental or regulatory authorities, motions,
orders, directions, certificates, requests, receipts, financing statements, or other instruments as may
be reasonably required to give effect to the foregoing resolutions and to consummate the
transactions contemplated by the foregoing resolutions, to execute and deliver such instruments,
and to fully perform the terms and provisions thereof; and

        RESOLVED FURTHER, that to the extent that any of the actions authorized by any of
the foregoing resolutions have been taken by an Authorized Officer on behalf of the Company,
such actions are hereby ratified and confirmed in their entirety.



                           [Remainder of Page Intentionally Left Blank]



                                                     4
            Case 20-13130-LSS      Doc 1   Filed 12/16/20     Page 16 of 46




      IN WITNESS WHEREOF, the undersigned have executed this Written Consent as of this
  th
15 day of December, 2020.


                                                    FPH In-Shape Holdings, LLC

                                                   By: Fremont Private Holdings, LLC,
                                                   its Managing Member

                                                    By:
                                                    Name: Scott Earthy
                                                    Title:   Authorized Signatory


                                                    Fremont Private Holdings II, LLC

                                                    By:
                                                    Name: Scott Earthy
                                                    Title:   Authorized Signatory




                                            5
Case 20-13130-LSS                         Doc 1              Filed 12/16/20      Page 17 of 46

      ​IN WITNESS WHEREOF, the undersigned have executed this Written Consent as of this
  th
15 day of December, 2020.

                                                Pulse ISHC Co-Invest, LLC


                                                By:      ​              ​           ​
                        ​         ​              ​
                                                Name:  ​            ​
                                                Title:




                            ​         ​          ​           ​      ​




                     !"#$%                &
                                                 ​           ​
                                                                 '(%(
                                !)*+',-                  './01,2
                                              1,2,+32+           !30.45     67




                                                         6
                                                             Case 20-13130-LSS                 Doc 1        Filed 12/16/20              Page 18 of 46
                                                                                                  Creditor Matrix
                                                                                               as of December 16, 2020


                   Creditor Name                          Attention                               Address 1                 Address 2       Address 3             City       State      Zip       Country
    1100 41st Avenue, LLC                 c/o Spa Fitness Center                 2120 Chanticleer Avenue                                                Santa Cruz        CA         95062
    1100 41st Avenue, LLC                 c/o Spa Fitness Center                 PO Box 665                                                             Capitola          CA         95010
    2681 Oswell, LLC                      Attn: George Sterns                    1401 19th Street, Suite 400                                            Bakersfield       CA         93301
    2681 Oswell, LLC                      Attn: David Gay                        1620 Mill Rock Way, Suite 900                                          Bakersfield       CA         93311
    2681 Oswell, LLC                                                             PO Box 22766                                                           Bakersfield       CA         93390
    4Cite Marketing                                                              540 Broadway                                                           Albany            NY         12207
    941 Loft Associates, LLC              Attn: Norm Solomon                     929 East 2nd Street, Suite 101                                         Los Angeles       CA         90012
    941 Loft Associates, LLC                                                     PO Box 90487                                                           Pasadena          CA         91109-0487
    941 Loft Associates, LLC              Contra Costa County Tax Collector      625 Court Street, Room 100                                             Martinez          CA         94553
    A & B Asphalt Sealing Co., Inc.                                              8299 21st Avenue                                                       Sacramento        CA         95826
    A & S Chem-Dry                                                               938 Adams Street                                                       Benicia           CA         94510
    A B Tile                                                                     4348 Pinell St                                                         Sacramento        CA         95843
    A+ Innovative Drywall Co.                                                    1329 8th Street                                                        Modesto           CA         95354
    A-1 Glass Co, Inc.                                                           124 E Coolidge Ave                                                     Modesto           CA         95350
    A2Z Laundry Systems Inc                                                      6425 Rickety Rack Road                                                 Loomis            CA         95650
    A4 Promotions and Incentives          c/o iPromoteU.com Inc                  Dept LA 23232                                                          Pasadena          CA         91185-3232
    AAA Backflow Prevention Services                                             4949 E Nadotti Rd                                                      Stockton          CA         95215
    AAA Quality Services, Inc                                                    PO Box 535                                                             Farmersville      CA         93223
    AAA Water Systems, Inc                                                       4050 Pike Ln, Suite A                                                  Concord           CA         94520
    AAA Wolff Tanning Equipment Co, Inc                                          201 International Parkway               Suite C                        Dallas            GA         30157
    AAI Ceramic Tile, Inc                                                        PO Box 568                                                             Salida            CA         95368
    Aatrix Software                                                              2100 Library Cir                                                       Grand Forks       ND         58201
    ABS Direct, Inc                       Brian Bizzini                          4724 Enterprise Way                                                    Modesto           CA         95356
    Abs Direct, Inc                                                              4724 Enterprise Way                                                    Modesto           CA         95356
    Acme Glass Co., Inc                                                          2499 Martin Rd Suite C                                                 Fairfield         CA         94534
    Acme Tools (CC)                                                              1705 13th Ave N                                                        Grand Forks       ND         58203
    Action Glass, Inc                                                            2300 Q St                                                              Bakersfield       CA         93301
    Adafruit Industries (CC)                                                     150 Varick St                                                          New York          NY         10013
    Adam Adams                                                                   PO Box 2653                                                            Fairfield         CA         94533
    Adobe Systems Inc                                                            345 Park Ave                                                           San Jose          CA         95110-2704
    Adolph Kiefer & Associates LLC                                               1700 Kiefer Drive                                                      Zion              IL         60099
    Adria M Olender                                                              1633 Brittan Ave                                                       San Carlos        CA         94070
    Adt Security Services                                                        PO Box 371878                                                          Pittsburgh        PA         15250-7878
    Advanced Refrigeration & A/C, Inc                                            2352 Prescott Avenue                                                   Clovis            CA         93619
    Advanced Roof Design Inc                                                     4 Wayne Ct, Suite 10                                                   Sacramento        CA         95829
    Advanced Security Technologies (CC)   Heather Lillywhite or Bob Ricucci      Premiere Plus Corp                      PO Box 52012                   Riverside         CA         92517
    AED Professionals (CC)                                                       PO Box 700                                                             Palatine          IL         60078
    Aerofund Financial, Inc                                                      6910 Santa Teresa Blvd.                                                San Jose          CA         95119
    Aerofund Holdings Inc.                                                       6910 Santa Teresa Blvd.                                                San Jose          CA         95119
    Aflac Group                                                                  PO Box 84069                                                           Columbus          GA         31908
    Aflac Wwhq                                                                   1932 Wynnton Rd                                                        Columbus          GA         31999-0797
    AICPA (Payment - Dues)                                                       PO Box 37049                                                           Boone             IA         50037-0049
    Airgas USA, LLC                                                              PO Box 93500                                                           Long Beach        CA         90809
    Alamo Plaza Shopping Center           Daria Hosseinyoon                      1505 Bridgeway, Suite 125                                              Sausalito         CA         94965
    Alan Dachs                            c/o Fremont Private Holdings II, LLC   PO Box 194170                                                          San Francisco     CA         94119-4170
    Albert Benichou                                                              1050 Murray Street                                                     Berkeley          CA         94710
    Alcal Specialty Contracting, Inc.                                            4201 Sierra Pint Drive Suite #101                                      Sacramento        CA         95834
    Alejanrina Cruz                                                              1056 Evergreen Court                                                   Suisun City       CA         94533
    All Star Sports Events Inc                                                   4719 Quail Lakes Drive                  Suite G #507                   Stockton          CA         95207
    Allbridge, LLC                                                               PO Box 638671                                                          Cincinnati        OH         45263
    Alliant Americas                      Attn: Bernadette Heater                575 Market Street                       Suite 3600                     San Francisco     CA         94105
    Allied 100, LLC                                                              1800 US Hwy 51 N                                                       Woodruff          WI         54568
    Allied Contractors, Inc                                                      2716 Ocean Park Boulevard, Suite 3006                                  Santa Monica      CA         90405
    Allied Contractors, LLC                                                      2716 Ocean Park Boulevard, Suite 3006                                  Santa Monica      CA         90405
    Allsafe Lock Co                                                              3520 Portola Dr                                                        Santa Cruz        CA         95062
    Alonzo Moore                                                                 4520 Pony Court                                                        Antioch           CA         94531
    Alpha Fire Unlimited                                                         650 Sweeney Lane                                                       San Luis Obispo   CA         93401
    Altec                                                                        23422 Mill Creek Dr, Suite 225                                         Laguna Hills      CA         92653



In-Shape Holdings, LLC, et al.                                                                                                                                                                      Page 1 of 27
                                                                 Case 20-13130-LSS        Doc 1          Filed 12/16/20              Page 19 of 46
                                                                                              Creditor Matrix
                                                                                           as of December 16, 2020


                 Creditor Name                               Attention                      Address 1                    Address 2             Address 3            City       State      Zip       Country
    Amazing Bounce                                                          17600 Brimhall Rd                                                              Bakersfield       CA        93314
    Amazon Capital Services, Inc.                                           PO Box 035184                                                                  Seattle           WA        98124
    Amazon Mktplace                                                         PO Box 035184                                                                  Seattle           WA        98124
    Amazon Web Services                                                     410 Terry Ave North                                                            Seattle           WA        98109
    Amazon.Com LLC                                                          440 Terry Ave N                                                                Seattle           WA        98109
    American Arbitration Assn (CC)                                          725 S Figueroa St Unit 400                                                     Los Angeles       CA        90017
    American Cancer Society, Inc                                            250 Williams St                                                                Atlanta           GA        30303
    American Ceramic Tile & Supply Inc                                      917 North American St                                                          Visalia           CA        93291
    American Express Company                                                Box 0001                                                                       Los Angeles       CA        90096-8000
    American Express Company                                                200 Vesey Street                                                               New York          NY        10285
    American Express Travel Related Services
    Company, Inc.                            Attn: Department 87            PO Box 299051                                                                  Fort Lauderdale   FL        33329
    American Lock & Key                                                     1573 Del Monte Blvd                                                            Seaside           CA        93955
    American Slip Meter (CC)                                                720 N Indiana Ave                                                              Englewood         FL        34223
    American Specialty Health Fitness (ASH
    Fitness)                                                                PO Box 509117                                                                  San Diego         CA        9215-09001
    American Zurich Insurance Co.                                           1299 Zurich Way                                                                Schaumburg        IL        60196-1056
                                                                                                                     1301 Wright's
    American Zurich Insurance Co.            c/o Venture Programs           Attn: Brian Rawlings                     Lane East                             West Chester      PA        19380
    AmeriGas                                                                PO Box 660288                                                                  Dallas            TX        75266-0288
    AmeriGas                                                                460 N Gulph Rd                                                                 King of Prussia   PA        19406-2815
    Amerigas Eagle Propane LP                                               PO Box 7155                                                                    Pasadena          CA        91109
    Ameripride Services, Inc                 Janell Finlayson               Ameripride Services, Inc                                                       Bemidji           MN        56619-1159
    Amko Restaurant Furniture Inc                                           5833 Avalon Blvd                                                               Los Angeles       CA        90003
    AmTrust North American                   Attn: Philip Hill              800 Superior Ave E, Floor 21                                                   Cleveland         OH        44114
    Andersen's Lock & Safe                                                  1471 N Davis Rd                                                                Salinas           CA        93907
    Anderson Striping & Construction, Inc.                                  PO Box 1014                                                                    Kingsburg         CA        93631
    Angel Photographic Center Inc                                           1629 University Ave                                                            Berkeley          CA        94703
    ANS Carpet Cleaning                                                     PO Box 9056                                                                    Vallejo           CA        94591
    Antares Capital LP, as Agent                                            500 West Monroe Street                                                         Chicago           IL        60661
    Anthem Blue Cross                                                       PO Box 511300                                                                  Los Angeles       CA        90051-7855
    Anthony E Hawker                         Kellie Hawker                  3829 S West St                                                                 Visalia           CA        93277
    Antonio Camacho                                                         51201 Pine Canyon Rd Spc 117                                                   King City         CA        93930
    Antonio Camacho                          c/o Wilshire Law Firm          Attn: Carlos E. Montoya, Esq             3055 Wilshire         12th Floor      Losa Angeles      CA        90010
    Apollo Pool Service                                                     PO Box 580034                                                                  Modesto           CA        95358
    Applegate Teeples Drilling Co Inc                                       PO Box 1717                                                                    Empire            CA        95319
    Appliancepartspros.Com (CC)                                             19410 Business Ctr Dr                                                          Northridge        CA        91324
    Applied Research - West, Inc.                                           1820 W. Orangewood Ave., Ste. 211                                              Orange            CA        92868
    Aqua Doc Pool & Spa Service                                             10821 West Ave I                                                               Lancaster         CA        93536
    Aqua Source, Inc.                                                       PO Box 1146                                                                    Galt              CA        95632
    Aquent LLC                                                              90503 Collection Center Dr.                                                    Chicago           IL        60693
                                                                            Attn: Gregg M. Galardi & Leonard         1211 Avenue of
    Aquiline Capital Partners               c/o Ropes & Gray LLP            Klingbaum & Lindsay C. Lersner           the Americas                          New York          NY        10036-8704
    Aquiline Capital Partners LLC                                           535 Madison Ave, Floor 24/25                                                   New York          NY        10022
    Ar North America (CC)                                                   140 81st Ave Ne                                                                Minneapolis       MN        55432
    Araceli Guzman                                                          PO Box 164                                                                     Armona            CA        93202
    Aramark                                                                 7000 Coliseum Way                                                              Oakland           CA        94621
    Arc Document Solutions, LLC                                             9740 Research Drive                                                            Irvine            CA        92618
    Architecture Plus                                                       4335 B North Star Way                                                          Modesto           CA        95356
    Argonaut Insurance Co.                                                  PO Box 469011                                                                  San Antonio       TX        78246
    Argonaut Insurance Co. & Endurance Risk
    Solutions & Hudson Specialty Insurance                                                                           525 West Van
    Co. & Markel American Insurance &                                                                                Buren Street, Suite
    Underwriters at Lloyd's                 c/o RPS                         Attn: Robert Cap                         1325                                  Chicago           IL        60607
    Armando Arreola                                                         2416 Nickerson Drive #4                                                        Modesto           CA        95358
    Armando Esparza                                                         6208 Walerga Road                                                              North Highlands   CA        95660
    Armor Fire Extinguisher Co (Paid By Cc)                                 1321 W Oak St                                                                  Stockton          CA        95203
    Arrow Plumbing Drain & Repair Inc                                       829 E. Orange St                                                               Santa Maria       CA        93454



In-Shape Holdings, LLC, et al.                                                                                                                                                                        Page 2 of 27
                                                                   Case 20-13130-LSS          Doc 1          Filed 12/16/20             Page 20 of 46
                                                                                                 Creditor Matrix
                                                                                              as of December 16, 2020


                  Creditor Name                                  Attention                    Address 1                     Address 2        Address 3             City         State       Zip        Country
    Arthur Williams Industries, LLC                                           4044 N. Lincoln Ave. # 474                                                 Chicago             IL         60618
    Arturo M Uribe                                                            1101 Broadway Ave.                                                         Atwater             CA         95301
                                                                                                                        Building 200 Suite
    Asap Site Services (CC)                                                   10151 Deerwood Park Blvd                  250                              Jacksonville        FL         32256
    ASCAP                                                                     PO Box 331608-7515                                                         Nashville           TN         37203-9998
    Ashi Acquisition Company                                                  4670 Richmond Road                                                         Cleveland           OH         44128
    Ashley Bishop                                                             1247 Indigo Bluff Avenue                                                   Las Vegas           NV         89084
    Ashley Investments LLC                                                    1530 W Main St                                                             Merced              CA         95340
    Ashley L. Hamilton                         Ashley Hamilton                1401 Lakewood Avenue #274                                                  Modesto             CA         95355
    Atain Specialty Insurance Co.              c/o Insurtec                   Attn: Jenny Dade                          PO Box 25                        Rich Hill           MO         64779
    Atain Specialty Insurance Co.                                             30833 Northwestern Highway                Suite 220                        Farmington Hillis   MI         48334
    Atlassian                                                                 341 George St                                                              Sydney              NSW        2000       Australia
    Augie's Quest To Cure Als                                                 PO Box 9886                                                                Denver              CO         80209
    Autodesk (CC)                                                             111 Mcinnis Pkwy                                                           San Rafael          CA         94903
    Autotask Corporation                                                      PO Box 21912                                                               New York            NY         10087
    Av Now, Inc                                                               225 Technology Circle                                                      Scotts Valley       CA         95066
    B & D Specialty Concepts Inc (Gymvalet)                                   22299 Byron Rd, Suite 200                                                  Shaker Heights      OH         44122
    Bakersfield College                                                       1801 Panorama Drive                                                        Bakersfield         CA         93305
    Bakersfield Farp                                                          PO Box 749899                                                              Los Angeles         CA         90074-9899
    Balco Holdings Inc                                                        PO Box 7137                                                                San Francisco       CA         94120-7137
    Balthazar Restaurant                                                      80 Spring Street                                                           New York            NY         10012
    Bank of America                            Attn: LaMont L. Connie         555 California Street, 10th Floor                                          San Francisco       CA         94104
    Bank of America                                                           PO Box 15731                                                               Wilmington          DE         19886-5731
    Bank of America, N.A., as Administrative
    Agent                                                                     101 N. Tryon Street, 5th Floor            NC1 001-05-45                    Charlotte           NC         28255
    Bannersnack                                                               156 2And Street                                                            San Francisco       CA         94105
    Barney Haas                                                               2010 N Wilson Way                                                          Stockton            CA         95205
    Barnum & Celillo Electric, Inc                                            135 Main Avenue                                                            Sacramento          CA         95838
    Battalion One Fire Protection, Inc.                                       14755 Catalina Street                                                      San Leandro         CA         94577
    Bauers Intelligent Transportation, Inc                                    Pier 50                                                                    San Jose            CA         95158
    Baymont Inn & Suites                                                      22 Sylvan Way                                                              Parsippany          NJ         07054
    Beam Insurance Administrators LLC                                         1845 Airport Exchange Blvd                                                 Erlanger            KY         41018
    Beamon Geraldine                                                          991 Raysilva Cir                                                           Stockton            CA         95206
    Bear Valley Rentals (CC)                                                  12402 Industrial Blvd Suite G-1                                            Victorville         CA         92395
    Begonia Plaza LLC                                                         2120 Chanticleer Avenue                                                    Santa Cruz          CA         95062
    Begonia Plaza LLC                                                         PO Box 665                                                                 Capitola            CA         95010
    Belnick Inc                                                               4350 Ball Ground Hwy.                                                      Canton              GA         30114
    Benjamin Jared Weber                                                      PO Box 1164                                                                Ripon               CA         95366
    Bertolotti Ceres Disposal                                                 PO Box 127                                                                 Ceres               CA         95307
    Bertolotti Ceres Disposal                                                 PO Box 745                                                                 Ceres               CA         95307
    Bertolotti Ceres Disposal                                                 231 Flamingo Drive                                                         Modesto             CA         95358
    Bertolotti Transfer Station (CC)                                          231 Flamingo Dr                                                            Modesto             CA         95358
    Bestway Distributing Co                                                   1035 East Third Street                                                     Corona              CA         92879-7476
    Betterteam                                                                PO Box 207729                                                              Dallas              TX         75320
    Big Ass Fans                                                              PO Box 638767                                                              Cincinnati          OH         45263-8757
    Big Creek Lumber (CC)                                                     2050 Industrial Rd                                                         Atwater             CA         95301
    Big Green It                                                              5701 Lonetree Blvd, Suite 118                                              Rocklin             CA         95765
    Big O Tires                                                               2259 Sunrise Blvd                                                          Rancho Cordova      CA         95670
    Bigleaf Networks, Inc.                                                    Dept La 24973                                                              Pasadena            CA         91185
    BIOSPACE, INC dba INBODY                                                  13850 Cerritos Corporate Dr               Suite C                          Cerritos            CA         90703
    BMI                                                                       PO Box 630893                                                              Cincinnati          OH         45263
    Bolivar Oliver Murillo                     Oliver Murillo                 4398 Buckeye Lane                                                          Atwater             CA         95301
    Bolthouse Land Company, LLC                Attn: Anthony Leon Leggio      11601 Bolthouse Drive, Suite 200                                           Bakersfield         CA         93311
    Bolthouse Land Company, LLC                                               PO Box 20157                                                               Bakersfield         CA         93390
    BOS Properties LLC                         Attn: Phyllis Cooper           PO Box 13127                                                               Oakland             CA         94661
    Brady Merrick Dehaan                                                      PO Box 403126                                                              Hesperia            CA         92340
    Brandon Bearce                                                            PO Box 690223                                                              Stockton            CA         95269
    Brass Key Locksmith, Inc.                                                 220-A Mt. Hermon Road                                                      Scotts Valley       CA         95066



In-Shape Holdings, LLC, et al.                                                                                                                                                                            Page 3 of 27
                                                                 Case 20-13130-LSS                 Doc 1          Filed 12/16/20              Page 21 of 46
                                                                                                      Creditor Matrix
                                                                                                    as of December 16, 2020


                 Creditor Name                              Attention                               Address 1                     Address 2        Address 3           City      State      Zip       Country
    Braze, Inc.                                                                     330 W. 34th St., 18th Floor                                                New York        NY        10001
    Breana Taylor                                                                   1336 Fannell Drive                                                         Ceres           CA        95307
    Brian Rice                                                                      37642 Nectarine Drive                                                      Palmdale        CA        93550
                                                                                                                              314 E. Rowland
    Bridgette Givens                       c/o First Law Group                      Attn: Christopher Mesaros                 Street                           Covina          CA        91723
    Bridgette Givens                                                                345 Amelia Street                                                          Vallejo         CA        94589
    Bright House Networks LLC                                                       5000 Campuswood Drive                     Suite 1                          Syracuse        NY        13057
    Bright House Networks LLC                                                       PO Box 7195                                                                Pasadena        CA        91109-7195
    Brightview Landscape Services, Inc                                              PO Box 31001                                                               Pasadena        CA        91110-2463
    Brixmor                                                                         24044 Network Place                                                        Chicago         IL        60673
    Broadbean, Inc.                                                                 19800 Macarthur Blvd. Suite 800                                            Irvine          CA        92612
    Brookmat Corp                                                                   4725 Thornton Avenue                                                       Fremont         CA        94536
    Bryan Stamos Jr                                                                 PO Box 1054                                                                Lodi            CA        95241-1054
    BSK Associates                                                                  550 West Locust Avenue                                                     Fresno          CA        93650
    Buchanan Communications LLC                                                     487 W. California Blvd.                                                    Pasadena        CA        91105
    Build.Com, Inc                                                                  402 Otterson Drive, Ste 100                                                Chico           CA        95928
    Bulk Industries, Inc                                                            3840 Oceanic Dr #511                                                       Oceanside       CA        92056
    Burkett's Pool Plastering Inc.                                                  PO Box 938                                                                 Salida          CA        95368
    Burrtec Waste & Recycling Svcs                                                  2340 W Main Street                                                         Barstow         CA        92311
    Burrtec Waste & Recycling Svcs                                                  PO Box 7187                                                                Buena Park      CA        90622-5518
    Burrtec Waste & Recycling Svcs                                                  PO Box 5518                                                                Buena Park      CA        90622-5518
    Butch Young Fire Equipment, Inc.                                                1101 W. Fremont St.                                                        Stockton        CA        95203
    Butterfield Electric, Inc.                                                      PO Box 25                                                                  Woodland        CA        95776
    Buyonlinenow.Com                                                                4865 19th Street NW Ste 110                                                Rochester       MN        55901
    C & L Business Solutions               Kathy Espinosa                           586 Commerce Ct                                                            Manteca         CA        95336
    C & R Fence Contractors, Inc.                                                   PO Box 30705                                                               Stockton        CA        95213
    Ca Dept of Social Services             Attn: Trustline Registry Program         PO Box 944243 Ms-9-15-97                                                   Sacramento      CA        94244-2430
    Ca Secretary of State                                                           PO Box 944230                                                              Sacramento      CA        94244
    CAC Holdings, LLC                                                               115 Office Park Drive                                                      Birmingham      AL        35223
    Cahp Widows & Orphans Trust                                                     10003 Manhattan Drive                                                      Bakersfield     CA        93312
    Cal Steam Inc                                                                   12500 Jefferson Ave                                                        Newport News    VA        23602
    Caldwell Mooney Partners I, LP         c/o Paynter Realty & Investments, Inc    17671 Irvine Blvd, Suite 204                                               Tustin          CA        92780
    Caldwell Mooney Partners II, LP        c/o Paynter Realty & Investments, Inc.   195 South C Street, Suite 200                                              Tustin          CA        92780
    Califitness, Inc                                                                3017 W Dakota Ave                                                          Fresno          CA        93722
    California American Water                                                       PO Box 7150                                                                Pasadena        CA        91109-7150
                                                                                                                              @ American
    California American Water Company                                               PO Box 7150                               Water Company                    Pasadena        CA        91109-7150
    California American Water Company                                               655 W Broadway #1410                                                       San Diego       CA        92101
                                                                                                                              455 Golden Gate
    California Attorney General’s Office   Consumer Protection Section              Attn: Bankruptcy Notices                  Avenue            Suite 11000    San Francisco   CA        94102-7004
    California Building Products, Inc.                                              2030 Rockefeller Drive # J                                                 Ceres           CA        95307
    California Chamber of Commerce                                                  PO Box 398342                                                              San Francisco   CA        94139
    California Department of Tax and Fee
    Administration                                                                  PO Box 942879                                                              Sacramento      CA        94279
    California Department of Tax and Fee
    Administration                                                                  3321 Power Inn Road                       Suite 210                        Sacramento      CA        95826-3889
    California Employment Development
    Department                                                                      PO Box 826880                                                              Sacramento      CA        94280-0003
    California Employment Development
    Department                                                                      5009 Broadway                                                              Sacramento      CA        95818
    California Fitness Alliance                                                     8680 Greenback Lane #108                                                   Orangevale      CA        95662
    California Newspapers Adv                                                       2527 Camino Ramon                                                          San Ramon       CA        94583
    California Secretary of State                                                   1500 11th Street                                                           Sacramento      CA        95814
    California State Controller's Office   Accounting Bureau                        PO Box 942850                                                              Sacramento      CA        94250
    California Tanning Supply (CC)                                                  6985 Via Del Oro #B5                                                       San Jose        CA        95119
    California Water Service                                                        341 North Delaware Street                                                  San Mateo       CA        94401
    California Water Service                                                        PO Box 4500                                                                Whittier        CA        90607-4500
    California Water Service Co.                                                    PO Box 940001                                                              San Jose        CA        95194-0001



In-Shape Holdings, LLC, et al.                                                                                                                                                                          Page 4 of 27
                                                                   Case 20-13130-LSS          Doc 1        Filed 12/16/20               Page 22 of 46
                                                                                                 Creditor Matrix
                                                                                              as of December 16, 2020


                   Creditor Name                               Attention                         Address 1                  Address 2       Address 3             City          State      Zip       Country
    Cal-Steam                                                                   1471 N Carolan Ave                                                      Hillborough          CA         94010
    Camaro Parent, LLC                                                          13047 Collection Center Drive                                           Chicago              IL         60693
    Campbell Taylor Washburn                  An Accountancy Corporation        3741 Douglas Blvd, Suite 350                                            Roseville            CA         95661
    Canon Financial Services, Inc.                                              14904 Collections Center Drive                                          Chicago              IL         60693
    Canyon Corners, LLC                       Attn: Richard Hess                PO Box 3438                                                             Napa                 CA         94558
    Capitola Recreation                                                         4400 Jade Street                                                        Capitola             CA         95010
    Captive Finance Solutions LLC                                               Dept Ch 19648                                                           Palatine             IL         60055-9648
    Carmel Glass Company                                                        637B Ortiz Ave.                                                         Sand City            CA         93955
    CB Merchant                                                                 217 N. San Joaquin St.                                                  Stockton             CA         95202
    Cbcc Foundation For Community Wellness                                      6401 Truxtun Ave Suite 280                                              Bakersfield          CA         93309
    Cdata Software, Inc                                                         101 Europa Dr #110                                                      Chapel Hill          NC         27517
    Celebrations! Party Rentals & Tents       Tricia Rodgers                    8845 Washington Blvd Suite #140                                         Roseville            CA         95678
    Cen-Cal Fire Systems, Inc.                                                  PO Box 1284                                                             Lodi                 CA         95241
    Central Sanitary Supply                                                     416 N 9th St                                                            Modesto              CA         95350
    Central Valley Comprehensive C                                              869 West Lacey Blvd                                                     Hanford              CA         93230
    Centre Place Walnut Creek, LLC            Attn: Nick Zankich                1855 Olympic Boulevard, Suite 300                                       Walnut Creek         CA         94596
    Century Commercial Service                                                  12820 Earhart Avenue                                                    Auburn               CA         95602
    Century Plaza Development Corporation     Attn: Robert Garrison             1800 Willow Pass Court                                                  Concord              CA         94520
    Cerberus FTP Server                                                         1310 M Courthouse Rd Ste 850                                            Arlington            VA         22201
    Charles Lomeli, Tax Collector             Solano County Treasury            675 Texas Street                        Suite 1900                      Fairfield            CA         94533
    Charles Lomeli, Tax Collector             Solano County Treasury            PO Box 7407                                                             San Francisco        CA         94120-7407
    Charles Lomeli, Tax Collector                                               675 Texas Street, Suite 1900                                            Fairfield            CA         94533-6337
    Charles W Akers II                                                          65 Pacheco Creek Dr                                                     Novato               CA         94949
    Charlie's Day & Nite Inc                                                    706 N El Dorado St                                                      Stockton             CA         95202
    Charter Communications                                                      PO Box 7173                                                             Pasadena             CA         91109
    Charter Communications                                                      PO Box 60229                                                            Los Angeles          CA         90060-0229
    Chase Paymentech                          Attn: Trea Johnson                4 Northeastern Blvd                                                     Salem                NH         03079
    Chase Paymentech                          c/o Paymentech, LLC               14221 Dallas Parkway                                                    Dallas               TX         75254
    Chase Paymentech                                                            4 Northeastern Blvd                                                     Salem                NH         03079
    Checkr Inc                                                                  One Montgomery Street, Suite 2400                                       San Francisco        CA         94104
    Chevron and Texaco Universal Card                                           PO Box 923928                                                           Norcross             GA         30010
    Chiapa Welding, Inc                                                         276 E. Grand Ave.                                                       Porterville          CA         93257
    Chilmark Partners, LLC                                                      875 N. Michigan Ave., Suite 3460                                        Chicago              IL         60611
    Choice Electric, Inc.                                                       PO Box 5335                                                             Modesto              CA         95352
    Chris Wilson Plumbing & Heating Repair                                      1112 Phoenix Ave                                                        Seaside              CA         93955
    Christina Gomez                                                             241 Kentucky                            Unit C                          Vallejo              CA         94590
    Christopher J Bozich                                                        3053 Scarlet Oak Drive                                                  Stockton             CA         95209
    Christopher Tran                                                            679 Loring Street                                                       San Diego            CA         92109
    Chubb Group of Insurance Co.              Attn: April Mason                 202B Hall's Mill Road                                                   Whitehouse Station   NJ         08889
    Cigna Health and Life Insurance Company   Attn: Tawni Hawley                1340 Treat Blvd., Suite 599                                             Walnut Creek         CA         94597
    Cision US Inc                                                               PO Box 417215                                                           Boston               MA         02241
    City of American Canyon                   Bus. Lic.Coordinator              4381 Broadway                           Suite 201                       American Canyon      CA         94503
    City of Antioch                                                             505 Van Ness Ave                                                        San Francisco        CA         94102
    City of Antioch                                                             PO Box 6015                                                             Artesia              CA         90702-6015
    City of Antioch - Finance Department                                        PO Box 5007                                                             Antioch              CA         94531-5007
    City of Antioch - Finance Department                                        Third and "H" Streets                                                   Antioch              CA         94509
    City of Antioch Recreation                                                  4703 Lone Tree Way                                                      Antioch              CA         94531
    City of Antioch- Utilities                                                  PO Box 5007                                                             Antioch              CA         94531-5007
    City of Antioch-Alarm Registration                                          PO Box 142317                                                           Irving               TX         75014
    City of Atwater                                                             750 Bellevue Road                       City Hall                       Atwater              CA         95301
    City of Atwater - Business License                                          750 Bellevue Rd                                                         Atwter               CA         95301
    City of Atwater - Business License        c/o Avenue Insights & Analytics   373 East Shaw Ave                       Box 367                         Fresno               CA         93710
    City of Atwater c/o Avenu                                                   373 E Shaw Avenue Box 367                                               Fresno               CA         93710
    City of Atwater -Utilities                                                  750 Bellevue Road                                                       Atwater              CA         95301-2898
    City of Bakersfield                                                         1600 Truxtun Ave                                                        Bakersfield          CA         93301
    City of Bakersfield                                                         1600 Truxtun Avenue                                                     Bakersfield          CA         93301
    City of Bakersfield                       Treasury Division                 PO Box 2057                                                             Bakersfield          CA         93303
    City of Bakersfield - Fire Dept.                                            PO Box 2057                                                             Bakersfield          CA         93303



In-Shape Holdings, LLC, et al.                                                                                                                                                                         Page 5 of 27
                                                                     Case 20-13130-LSS             Doc 1          Filed 12/16/20              Page 23 of 46
                                                                                                      Creditor Matrix
                                                                                                    as of December 16, 2020


                    Creditor Name                                 Attention                        Address 1                      Address 2       Address 3             City      State      Zip       Country
    City of Bakersfield - Utilities                                                 PO Box 2057                                                               Bakersfield       CA        93303-2057
    City of Brentwood                                                               150 City Park Way                                                         Brentwood         CA        94513
    City of Brentwood                                                               PO Box 7194                                                               Pasadena          CA        91109-7194
    City of Capitola                                                                420 Capitola Ave                                                          Capitola          CA        95010
    City of Cathedral City                                                          68700 Avenida Lalo Guerrero                                               Cathedral City    CA        92234
    City of Ceres                                                                   PO Box 1400                                                               Suisun City       CA        94585-4400
    City of Ceres                                                                   2220 Magnolia Street                                                      Ceres             CA        95307
    City of Ceres - Finance Department                                              2220 Magnolia St                                                          Ceres             CA        95307
    City of Ceres - Finance Department            c/o Avenue Insights & Analytics   373 East Shaw Ave                         Box 367                         Fresno            CA        93710
    City of Ceres - Finance Dept                                                    2220 Magnolia St                                                          Ceres             CA        95307
    City of Ceres - Finance Dept                  c/o AVENUE INSIGHTS & ANALYTICS   373 East Shaw Ave                         Box 367                         Fresno            CA        93710
    City of Concord                                                                 1950 Parkside Dr                          Building C                      Concord           CA        94519
    City of Fairfield                                                               1000 Webster Street                                                       Fairfield         CA        94533
    City of Fairfield - Business License Office                                     100 Webster St                            2nd Floor                       Fairfield         CA        94533
    City of Fairfield -Business Lic Office                                          100 Webster St                            2nd Floor                       Fairfield         CA        94533
    City of Fairfield Police Dept.                                                  1000 Webster Street                                                       Fairfield         CA        94533
    City of Hanford - Business License                                              315 N Douty St                                                            Hanford           CA        93230
    City of Lancaster - Business License                                            8839 N Cedar Ave #212                                                     Fresno            CA        93720
    City of Lancaster - Finance Dept                                                44933 Fern Avenue                                                         Lancaster         CA        93534-2461
    City of Lathrop                                                                 390 Towne Centre Dr                                                       Lathrop           CA        95330
                                                                                                                              Finance
    City of Lemoore                                                                 711 W Cinnamon Dr                         Department                      Lemoore           CA        93245
    City of Lemoore                                                                 119 Fox Street                                                            Lemoore           CA        93245
    City of Lemoore - Finance Dept                                                  PO Box 512806                                                             Los Angeles       CA        90051-0806
    City of Lodi                                                                    PO Box 1797                                                               Sacramento        CA        95812
    City of Lodi                                                                    PO Box 142045                                                             Irving            TX        75014
    City of Lodi                                                                    221 W Pine Street                                                         Lodi              CA        95240
    City of Lodi                                                                    PO Box 3006                                                               Lodi              CA        95241-1910
    City of Lodi - Finance Department                                               310 W Elm St                              PO Box 3006                     Lodi              CA        95241
    City of Lodi - Finance Dept                                                     310 W Elm St                              PO Box 3006                     Lodi              CA        95241
    City of Lompoc                                                                  100 Civic Center Plaza                                                    Lompoc            CA        93436
    City of Lompoc - Finance Department                                             100 Civic Center Plaza                    PO Box 8001                     Lompoc            CA        93438
    City of Lompoc - Finance Dept                                                   100 Civic Center Plaza                    PO Box 8001                     Lompoc            CA        93438
    City of Lompoc - Utilities                                                      100 Civic Center Plaza                    PO Box 8001                     Lompoc            CA        93438
    City of Los Banos                                                               520 J St                                                                  Los Banos         CA        93635
    City of Los Banos - Business License                                            520 J Street                                                              Los Banos         CA        93635
                                                                                                                              Finance
    City of Manteca                                                                 1001 West Center Street                   Department                      Manteca           CA        95337
    City of Manteca                                                                 PO Box 7275                                                               Newport Beach     CA        92658
    City of Manteca - Business License                                              1001 W Center St                                                          Manteca           CA        95337
    City of Merced                                                                  678 W 18th St                             Dept UB                         Merced            CA        95340
    City of Merced - Finance Office               Dept Bl                           678 W 18th St                                                             Merced            CA        95340-4700
    City of Merced- Finance Office                Dept Bl                           678 W 18th St                                                             Merced            CA        95340-4700
    City of Modesto                                                                 1010 10th Street                                                          Modesto           CA        95354
    City of Modesto                                                                 PO Box 767                                                                Modesto           CA        95354-3767
    City of Modesto - Business License                                              PO Box 3442                                                               Modesto           CA        95353
    City of Modesto - Fire Department                                               PO Box 3441                                                               Modesto           CA        95353
    City of Modesto- Utility Billing                                                PO Box 767                                                                Modesto           CA        95353-0767
    City of Monterey - Business License                                             735 Pacific St                            Ste A                           Monterrey         CA        93940
    City of Napa                                                                    PO Box 660                                                                Napa              CA        94559
    City of Napa                                                                    PO Box 516535                                                             Los Angeles       CA        90051-0590
    City of Napa                                                                    City Hall 955 School Street                                               Napa              CA        94559
    City of Napa - Business License                                                 City Hall 955 School Street                                               Napa              CA        94559
    City of Napa - Business License                                                 PO Box 516534                                                             Los Angeles       CA        90051
    City of Napa- Business License                                                  PO Box 516534                                                             Los Angeles       CA        90051
    City of Napa- Water Billing (Sacramento)                                        PO Box 980905                                                             West Sacramento   CA        95798
    City of Pacific Grove - Business License                                        8839 N Cedar Ave #212                                                     Fresno            CA        93720
    City of Palmdale                                                                38250 Sierra Hwy                                                          Palmdale          CA        93550



In-Shape Holdings, LLC, et al.                                                                                                                                                                           Page 6 of 27
                                                                Case 20-13130-LSS         Doc 1         Filed 12/16/20                Page 24 of 46
                                                                                             Creditor Matrix
                                                                                          as of December 16, 2020


                   Creditor Name                              Attention                   Address 1                      Address 2        Address 3             City       State      Zip       Country
    City of Palmdale - Business License                                    38250 Sierra Hwy                                                           Palmdale           CA        93550
    City of Pittsburg                                                      65 Civic Ave                                                               Pittsburg          CA        94565
                                                                                                                    Utility Billing
    City of Pittsburg                                                      PO Box 4988                              Department                        Whittier           CA        90607
    City of Porterville                                                    291 North Main St                                                          Porterville        CA        93257
    City of Porterville - Business License                                 291 N. Main St                                                             Porterville        CA        93257
    City of Porterville - Utilities                                        291 N Main St                                                              Porterville        CA        93257
    City of Ridgecrest                                                     100 W California Ave                                                       Ridgecrest         CA        93555
    City of Ridgecrest- Police Dept.                                       100 W. California Ave.                                                     Ridgecrest         CA        93555
    City of Salinas                                                        65 W Alisal St                                                             Salinas            CA        93901
    City of Salinas                                                        PO Box 269110                                                              Sacramento         CA        95826
    City of Salinas - Finance Department                                   PO Box 1996                                                                Salinas            CA        93902
    City of Salinas - Finance Department                                   200 Lincoln Ave                                                            Salinas            CA        93901
    City of Salinas- Finance Dept                                          PO Box 1996                                                                Salinas            CA        93902
    City of Santa Maria                                                    PO Box 140548                                                              Irving             TX        75014
    City of Santa Maria                                                    110 E Cook St RM 9                                                         Santa Maria        CA        93454
    City of Santa Maria - Business License                                 110 East Cook Street                     Rm5                               Santa Maria        CA        93454
    City of Santa Maria - Utilities                                        110 East Cook Street, Room 5                                               Santa Maria        CA        93454
    City of Santa Maria (Fire Dept)                                        110 E. Cook St. Room 6                                                     Santa Maria        CA        93458
    City of Stockton                                                       PO Box 7193                                                                Pasadena           CA        91109-7193
    City of Stockton                                                       425 N. El Dorado Street 1st Floor                                          Stockton           CA        95202
    City of Stockton                                                       PO Box 1570                                                                Stockton           CA        95201-1570
    City of Stockton                          Revenue Service Division     PO Box 2107                                                                Stockton           CA        95201
    City of Stockton Business                                              425 N El Dorado St                       PO Box 1570                       Stockton           CA        95201
    City of Stockton- Neighborhood Svc                                     22 E Weber St. Ste 350                                                     Stockton           CA        95202
    City of Stockton-Fpd                                                   PO Box 2107                                                                Stockton           CA        95201
    City of Stockton-Omaha                                                 PO Box 2590                                                                Omaha              NE        68103-2590
    City of Suisun                            Bus Lic Dept.                701 Civic Center Blvd                                                      Suisun City        CA        94585
    City of Suisun City                                                    701 Civic Center Blvd                                                      Suisun City        CA        94585
    City of Tracy                                                          333 Civic Center Plaza                                                     Tracy              CA        95376
    City of Tracy                                                          PO Box 398884                                                              San Francisco      CA        94139-8884
    City of Tracy - Business Licensing                                     8839 N Cedar Ave #212                                                      Fresno             CA        93720
    City of Tracy - Police Department                                      1000 Civic Center Drive                                                    Tracy              CA        95376
    City of Tracy - Utilities                                              333 Civic Center Plaza                                                     Tracy              CA        95376-4062
    City of Turlock                                                        PO Box 1230                                                                Suisun City        CA        94585-1230
    City of Turlock                                                        156 S Broadway                           Suite 110                         Turlock            CA        95380
    City of Turlock - Business License                                     156 S Broadway                           Suite 114                         Turlock            CA        95380
    City of Turlock - Utilities                                            156 S Broadway, Suite 114                                                  Turlock            CA        95380
    City of Vacaville                                                      650 Merchant St                          PO Box 6178                       Vacaville          CA        95696-6178
    City of Vacaville Alarm Admin                                          PO Box 141866                                                              Irving             TX        75014
    City of Vacaville Fire Department                                      630 Merchant Street                                                        Vacaville          CA        95696
    City of Vacaville Utility Billing                                      PO Box 6180                                                                Vacaville          CA        95696-6180
    City of Vallejo                                                        555 Santa Clara Street                   Third Floor                       Vallejo            CA        94590
    City of Vallejo                                                        PO Box 398766                                                              San Francisco      CA        94139-8766
    City of Vallejo                                                        555 Santa Clara Street                                                     Vallejo            CA        94590
    City of Vallejo - Alarm Program                                        PO Box 748689                                                              Los Angeles        CA        90074
    City of Victorville                                                    14343 Civic Drive                        PO Box 5001                       Victorville        CA        92393
    City of Victorville - Business License                                 14343 Civic Drive                                                          Victorville        CA        92395
    City of Victorville - Utilities                                        PO Box 59713                                                               Los Angeles        CA        90074-9713
    City of Victorville - Water                                            PO Box 845517                                                              Los Angeles        CA        90084-5517
    City of Victorville - Water                                            14343 Civic Drive                        PO Box 5001                       Victorville        CA        92393-5001
    City of Visalia                                                        PO Box 5078                                                                Visalia            CA        93278-5078
    City of Visalia - Business Tax Div                                     PO Box 4002                                                                Visalia            CA        93278
    City of Visalia - Business Tax Div                                     707 W Acequia Ave                                                          Visalia            CA        93291
    City of Visalia - Business Tax Division                                707 W Acequia Ave                                                          Visalia            CA        93291
    City of Visalia - Business Tax Division                                PO Box 4002                                                                Visalia            CA        93278
    City of Visalia - Fire Department                                      420 N Burke St                                                             Visalia            CA        93292
    City of Visalia - Utility Billing                                      PO Box 80268                                                               City of Industry   CA        91716-8268



In-Shape Holdings, LLC, et al.                                                                                                                                                                    Page 7 of 27
                                                                Case 20-13130-LSS                Doc 1         Filed 12/16/20              Page 25 of 46
                                                                                                      Creditor Matrix
                                                                                                 as of December 16, 2020


                   Creditor Name                             Attention                             Address 1                   Address 2         Address 3            City         State      Zip       Country
    City of Visalia - Utility Billing                                             PO Box 51159                                                               Los Angeles         CA        90051-5459
    City of Visalia - Utility Billing                                             707 W. Acequia Ave.                                                        Visalia             CA        93291
    City of Visalia Finance Department                                            707 West Acequia Ave                                                       Visalia             CA        93291
    City of Walnut Creek                                                          1666 N Main St                                                             Walnut Creek        CA        94596
    City of Woodland                                                              300 First Street                                                           Woodland            CA        95695
    City of Woodland                                                              PO Box 13819                             Utility Department                Sacramento          CA        95853-3819
    City of Woodland - Business License                                           650 Merchant St                          PO Box 6178                       Vacaville           CA        95696-6178
    City of Woodland - Business License                                           300 First St                                                               Woodland            CA        95695
                                                                                                                           City of Yuba City
    City of Yuba City                                                             1201 Civic Center Blvd                   Finance Dept                      Yuba City           CA        95993-3005
    City of Yuba City - Business License                                          1201 Civic Center Blvd                                                     Yuba City           CA        95993
    City of Yuba City Fire Department                                             824 Clark Ave                                                              Yuba City           CA        95991
    City of Yuba City- Utilities                                                  PO Box 981296                                                              West Sacramento     CA        95798
    City Support LLC                                                              PO Box 670                                                                 Cathedral City      CA        92235-0670
    Cleaning Stuff (CC)                                                           PO Box 966                                                                 Calhoun             GA        30703-0966
    Cliff Drysdale Management, Inc                                                625 Mission Valley Rd                                                      New Braunfels       TX        78132
    Cloudberry Lab (CC)                                                           6425 Living Place Ste 200                                                  Pittsburgh          PA        15206
    Coachella Valley Water District                                               51501 Tyler St                                                             Coachella           CA        92236
    Coachella Valley Water District                                               PO Box 5000                                                                Coachella           CA        92236
    Cocom Driver Tool Kit (CC)                                                    9040 Rosewell Rd Ste 450                                                   Atlanta             GA        30350
    Cole Supply Company, Inc                                                      2750 Maxwell Way                                                           Fairfield           CA        94534
    Comcast                                                                       PO Box 60533                                                               City of Industry    CA        91716
                                                                                                                           1701 JFK
    Comcast                                                                       Comcast Center                           Boulevard                         Philadelphia        PA        19103
    Comcast                                                                       PO Box 34744                                                               Seattle             WA        98124-1744
    Commerical Cleaning Services, Inc.                                            3135 Clayton Road, 208                                                     Concord             CA        94519
    Community Media Solution (CC)                                                 12553 SW Main St                         Suite 203                         Portland            OR        97223
    Communtiy Risk Reduction Division                                             835 Central Avenue                                                         Tracy               CA        95376
    Comsale Computer Inc.                                                         18B-3200 Dufferin St., Ste. 323                                            Toronto             ON        M6A0A1     Canada
    Concept2, Inc                                                                 105 Industrial Park Drive                                                  Morrisville         VT        05661
    Concord Disposal Service                                                      PO Box 5397                                                                Concord             CA        94524-0397
    Concord Glass Inc                                                             1207 Auto Center Dr                                                        Antioch             CA        94509
    Conduent Umclaimed Property Systems
    Inc                                                                           PO Box 201322                                                              Dallas              TX        75320
    Connor McDaniel                                                               8139 Winfield Drive                                                        Hilmar              CA        95324
    Consolidated Electrical Dist                                                  1920 Westridge Dr                                                          Irving              TX        75038
    Consolidated Food Service (CC)                                                11206 Ampere Ct                                                            Louisville          KY        40299
                                                                                                                           Constellation Suite
    Constellation New Energy, Inc                                                 1001 Louisiana St                        2300                              Houston             TX        77002
                                                                                                                           Constellation Suite
    Constellation New Energy, Inc                                                 1001 Louisiana St                        2300                              Houston              TX       77002-5089
    Constitution State Services, LLC          c/o Bank of America                 7529 Collections Center Drive                                              Chicago              IL       60693
    Consumer Electric Inc.                                                        5 Harris Court Bldg N Ste #7                                               Monterey             CA       93940
    Contra Costa County                       Contra Costa County Tax Collector   625 Court Street, Room 100                                                 Martinez             CA       94553
    Contra Costa County                                                           PO Box 7002                                                                San Francisco        CA       94120-7002
    Contra Costa County Clerk                                                     555 Escobar Street                       PO Box 350                        Martinez             CA       94553-0135
    Contra Costa County Fire                                                      4005 Pt Chicago Hwy, Ste. # 250                                            Concord              CA       94520
    Contra Costa County Tax Collector                                             PO Box 631                                                                 Martinez             CA       94553
    Contra Costa Environmental                                                    2120 Diamond Blvd., Suite 200                                              Concord              CA       94520
    Contra Costa Health Services                                                  50 Douglas Dr, Suite 320C                                                  Martinez             CA       94553
    Contra Costa News Register Inc                                                617 Main St                                                                Martinez             CA       94553
    Contra Costa Water District                                                   PO Box 1430                                                                Suisun City          CA       94585-4430
    Contra Costa Water District                                                   1331 Concord Ave                                                           Concord              CA       94524-2099
    Contract Furniture Company                                                    2325 Palos Verdes Dr W Ste 307                                             Palos Verdes Peninsu CA       90274
    Corporate Services Consultants, LLC                                           1015 N. Gay Street                       PO Box 1048                       Danbridge            TN       37725
    Corporate Services Consultants, LLC                                           PO Box 1048                                                                Dandridge            TN       37725
    County of El Dorado                                                           330 Fair Lane                                                              Placerville          CA       95667
    County of El Dorado-Planning & Building                                       2850 Fairlane Court                                                        Placerville          CA       95667



In-Shape Holdings, LLC, et al.                                                                                                                                                                             Page 8 of 27
                                                                  Case 20-13130-LSS                    Doc 1      Filed 12/16/20                 Page 26 of 46
                                                                                                         Creditor Matrix
                                                                                                       as of December 16, 2020


                  Creditor Name                                 Attention                            Address 1                      Address 2        Address 3             City        State      Zip       Country
    County of Kern                                                                   2700 M Street, Suite 300                                                    Bakersfield        CA         93301
    County of Los Angeles Public Health                                              PO Box 54978                                                                Los Angeles        CA         90054
    County of Monterey                                                               65 West Alisal Street                                                       Salinas            CA         93901
    County of Riverside                                                              PO Box 7909                                                                 Riverside          CA         92513
    County of San Bernardino                  Attn Fiscal                            385 N Arrowhead Ave - 2nd Floor                                             San Bernardino     CA         92415
    Couto Cristina                                                                   1990 46th Ave Apt F                                                         Capitola           CA         95010
    CPG Painting                                                                     PO Box 2595                                                                 Ceres              CA         95307
    Craven Landscaping, Inc.                                                         343 Roberts Avenue                                                          Seaside            CA         93955
    Crawford & Associates, Inc.                                                      1100 Corporate Wy, Ste 230                                                  Sacramento         CA         95831
    Creative Drinks, Inc.                     Nancy Silva                            1615 Sandpoint Dr                                                           Ceres              CA         95307
    Creative Drinks, Inc.                                                            1615 Sandpoint Dr                                                           Ceres              CA         95307
    Creative Label Concepts                                                          501 W Springsfield Rd                                                       Taylorville        IL         62568
    Creative Shades                                                                  12893 Alcosta Blvd. Ste B                                                   San Ramon          CA         94583
    Creative Shades and Cabin                                                        12893 Alcosta Blvd., Ste B                                                  San Ramon          CA         94583
    Crowe LLP                                                                        PO Box 51660                                                                Los Angeles        CA         90051-5960
    Crown Awards Inc                                                                 5424-3 Sunol Blvd                                                           Pleasanton         CA         94566
    Cruz Bay Publishing                                                              PO Box 951556                                                               Dallas             TX         75395
    CSI Software, Inc.                        Kristin Jackson                        600 University Park Place, Suite 500                                        Birmingham         AL         35209
    CSI Software, Inc.                                                               600 University Park Place, Suite 500                                        Birmingham         AL         35209
    Csr Locating Inc.                                                                1870 Silvio Way                                                             Oakdale            CA         95361
    Ct Corporation                                                                   PO Box 4349                                                                 Carol Stream       IL         60197
    Cubicle Keys (CC)                                                                1100 East Broadway                                                          Louisville         KY         40204
    Culligan Santa Clara                                                             1785 Russell Ave                                                            Santa Clara        CA         95054
    Culligan Water (Santa Maria)                                                     700 West Cook St                                                            Santa Maria        CA         93458
    Culligan Water Conditioning Lompoc, Inc                                          PO Box 2903                                                                 Wichita            KS         67201
    Cymax Services USA LLC (CC)                                                      12020 Sunrise Valley Dr                                                     Reston             VA         20191
    D&g Sports, Inc.                                                                 3335 Skyview Dr                                                             Auburn             CA         95602
    Daniel Plante                                                                    6426 3rd Avenue South                                                       Saint Petersburg   FL         33707
    Dave Houston                                                                     PO Box 325                                  525 Obispo Rd                   El Granada         CA         94018
    David A Wilson                                                                   554 36th Ave                                                                Santa Cruz         CA         95062
    David Covin                               c/o Fremont Private Holdings II, LLC   PO Box 194170                                                               San Francisco      CA         94119-4170
    dba ADOBE ELECTRIC INC.                                                          35688 Cathedral Canyon Dr Ste 207                                           Cathedral City     CA         92234
    dba ANDERSEN'S LOCK & SAFE, LLC                                                  1471 N. Davis Road                                                          Salinas            CA         93907
    dba ARMSTRONG'S LOCK & KEY                                                       332 North Russell                                                           Santa Maria        CA         93458
    dba ATHLETIC SPORTS                                                              1647 Willow Pass Rd. #265                                                   Concord            CA         94520
    dba Atwater Glass                                                                302 E. Bellevue Road                                                        Atwater            CA         95301
    dba BAY AND VALLEY BACKFLOW
    SERVICES                                                                         353 Stonewood Drive                                                         Los Banos          CA         93635
    dba CARPET KING                                                                  679 Wood Lane                                                               Lemoore            CA         93245
    dba CENTRAL COAST SERVICE                                                        PO Box 1782                                                                 Watsonville        CA         95077
    dba CHEMISTRY CLUB                                                               2730 Bridgeway                                                              Sausalito          CA         94965
    dba ENGAGE WELLNESS SOLUTIONS,
    LLC                                                                              36 Pleasant St.                                                             Dover              MA         02030
    dba GEO H. WILSON MECHANICAL
    CONTRACTORS                               Dept. 51483                            PO Box 847360                                                               Los Angeles        CA         90084
    dba HIGHWAY GLASS                                                                2309 Cerro Gordo Street                                                     Mojave             CA         93501
    dba HVACQuick.com                                                                625 Charles Way                                                             Medford            OR         97501
    dba IDEMIA IDENTITY & SECURITY USA
    LLC                                                                              6840 Carothers Pkwy, Ste 650                                                Franklin           TN         37067
    dba JD SPECIALTIES                                                               PO Box 536                                                                  Acampo             CA         95220
    dba JL ENTERPRISE                                                                4420 Coffee Lane                                                            Sacramento         CA         95841
    dba JVG TRANSPORTATION                                                           1330 W. Robinhood Dr., Ste B                                                Stockton           CA         95207
    dba LANDA AND SONS GLASS SERVICE,
    INC                                                                              2069 Live Oak Blvd                                                          Yuba City          CA         95991
    dba Miguel's Mexican Restaurant                                                  7555 Pacific Avenue, Ste 6                                                  Stockton           CA         95207
    dba MOOD MEDIA                                                                   PO Box 71070                                                                Charlotte          NC         28272-1070
    dba NEOFUNDS                                                                     PO Box 6813                                                                 Carol Stream       IL         60197
    dba RLH FIRE PROTECTION                                                          PO Box 42470                                                                Bakersfield        CA         93384



In-Shape Holdings, LLC, et al.                                                                                                                                                                                Page 9 of 27
                                                                 Case 20-13130-LSS              Doc 1          Filed 12/16/20              Page 27 of 46
                                                                                                   Creditor Matrix
                                                                                                 as of December 16, 2020


                Creditor Name                                  Attention                         Address 1                     Address 2        Address 3             City           State      Zip       Country
    dba ROADRUNNER SPORTS
    PROPERTIES, LLC                                                              PO Box 843038                                                              Kansas City         MO           64184
    dba SAMEDAY BACKFLOW SERVICE                                                 10220 Jeane Road                                                           Manteca             CA           95336
    dba SENTRY ALARM SYSTEMS                                                     8 Thomas Owens Way                                                         Monterey            CA           93940
    dba SIMS FIRE PROTECTION, INC.                                               PO Box 1682                                                                Paso Robles         CA           93447
    dba SPENCER STUART                                                           PO Box 98991                                                               Chicago             IL           60693
    dba STAPLES, INC.                                                            PO Box 660409                                                              Dallas              TX           75266
    dba STERLING                                                                 PO Box 102255                                                              Pasadena            CA           91189
    dba THE ADVANTAGE GROUP                                                      43471 Ridge Park Drive, Suite B                                            Temecula            CA           92590
    dba THE SAGE GROUP                                                           33 Falmouth Street                                                         San Francisco       CA           94107
    dba THE UPS STORE #5927                                                      257 East Bellevue Road                                                     Atwater             CA           95301
    dba TYDENBROOKS SECURITY
    PRODUCTS GROUP                                                               16036 Collection Ctr Dr                                                    Chicago             IL           60693
    dba UDIZINE                                                                  45 Saw Mill Pond Road                                                      Edison              NJ           08817
    dba VELOCITY PROFESSIONAL
    SERVICES                                                                     139 N. Balsam St #1400                                                     Ridgecrest          CA           93555
    dba WEX BANK (CHEVRON)                                                       PO Box 4337                                                                Carol Stream        IL           60197
    Dean Pappous                                                                 45 Musket Drive                                                            Basking Ridge       NJ           07920
                                                                                                                           1851 E. First
    Deborah Bucarey                           c/o Law Office of China R. Rosas   Attn: China R. Rosas, Esq.                Street            Suite 900      Santa Ana           CA           92705
    Dehart Plumbing Heating & Air Inc                                            311 Bitritto Way                                                           Modesto             CA           95356
    Delaware Secretary of State               Division of Corporations           401 Federal Street, Suite 4                                                Dover               DE           19901
    Delaware Secretary of State               Division of Corporations           Franchise Tax                             PO Box 898                       Dover               DE           19903
    Delaware Secretary of State #XX-XXXXXXX                                      PO Box 5509                                                                Binghamton          NY           13902
    Delaware State Treasury                                                      820 Silver Lake Blvd.                     Suite 100                        Dover               DE           19904
    Dell                                                                         PO Box 24424                                                               Oakland             CA           94623-9852
    Delta Landscape                                                              PO Box 1109                                                                Yuba City           CA           95992
    Department of Industrial Relations                                           PO Box 511232                                                              Los Angeles         CA           90051-3030
    Department of the Treasury                                                   Internal Revenue Service                                                   Ogden               UT           84201-0038
    Department of the Treasury - Internal
    Revenue Service                                                              Internal Revenue Service                                                   Ogden               UT           84201-0038
    Dept of Industrial Relations                                                 PO Box 420603                                                              San Francisco       CA           94142
    Dept. 33654                                                                  PO Box 39000                                                               San Francisco       CA           94139
    Desert Fire Extinguisher Co., Inc                                            PO Box 1607                                                                Palm Springs        CA           92263-1607
    Dg's Lawncare                                                                13557 Begonia Rd                                                           Victorville         CA           92392
    Dick's Sporting Goods                                                        345 Court Street                                                           Coraopolis          PA           15108
    Digicert, Inc.                                                               2801 N. Thanksgiving Way Ste 500                                           Lehi                UT           84043
    Digi-Key (CC)                                                                701 Brooks Ave South                      PO Box 677                       Thief River Falls   MN           56701-0677
    Dinesh Prasad                                                                2070 Pasado Avenue                                                         Manteca             CA           95336
    DirectTV (AT&T)                                                              PO Box 105249                                                              Atlanta             GA           30348
    DirectTV (AT&T)                                                              2230 E Imperial Hwy                                                        El Segundo          CA           90245-3504
    Directv (AT&T)                                                               PO Box 105249                                                              Atlanta             GA           30348
    Discovery Land Care, Inc.                                                    PO Box 1507                                                                Dixon               CA           95620
    Dixieline (CC)                                                               1022 Bay Marina Drive Suite 125                                            National City       CA           91950
    Dmg Holdings, Inc Small Appliances                                           455 W 26th St                                                              Hialeah             FL           33010
    Dmv                                                                          PO Box 942897                                                              Sacramento          CA           94297-0897
    Docircle Inc                              Jessie Sanchez                     2544 W. Woodland Dr                                                        Anaheim             CA           92801
    DOME Printing                                                                2031 Dome Lane                                                             Mcclellan Afb       CA           95652
    Dotmailer Inc                                                                333 7th Avenue                                                             New York            NY           10001
    Downey | Day                                                                 74-040 Highway 111, 2nd Floor                                              Palm Desert         CA           92260
    Downtown Stockton Alliance                                                   PO Box 2375                                                                Stockton            CA           95201
    Dr. Lock                                                                     40222 La Quinta Ln, Suite B101                                             Palmdale            CA           93551
    Dri Power                                                                    PO Box 90015                                                               Bowling Green       KY           42103
    Dropbox                                                                      PO Box 102345                                                              Pasadena            CA           91189
    Dryco Construction Inc                                                       PO Box 6019                                                                Fremont             CA           94538
    DSD Business Systems                                                         8787 Complex Dr, Suite 400                                                 San Diego           CA           92123
    DSS Achievement Products                                                     PO Box 734309                                                              Chicago             IL           60673
    Duracart USA LLC (CC)                                                        1300 Adams Avenue                                                          Philadelphia        PA           19124



In-Shape Holdings, LLC, et al.                                                                                                                                                                             Page 10 of 27
                                                              Case 20-13130-LSS         Doc 1          Filed 12/16/20              Page 28 of 46
                                                                                           Creditor Matrix
                                                                                         as of December 16, 2020


                   Creditor Name                        Attention                         Address 1                    Address 2          Address 3              City       State      Zip        Country
    E Turman and Company, Inc                                            2055 Research Dr                                                              Livermore         CA         94550
    Eagleshield Pest Control Inc                                         13731 Ave 392                                                                 Cutler            CA         93615
    Earlychildhood LLC                                                   PO Box 734309                                                                 Chicago           IL         60673-4309
    Earth Landscaping & Maintenance                                      1230 W Reeves Ave                                                             Ridgecrest        CA         93555
    East Bay Regional Park District                                      2950 Peralta Oaks Ct                                                          Oakland           CA         94605-0381
    Easykeys.Com,Inc                                                     11407 Granite Street                      PO Box 411248                       Charlotte         NC         28241-1248
    Ecofit Networks Inc.                                                 100-3375 Whittier Ave                                                         Victoria          BC         V8Z3R1     Canada
    Ecolab                                                               PO Box 100512                                                                 Pasadena          CA         91189-0512
    E-Conolight (CC)                                                     1501 96th St                                                                  Sturtevant        WI         53177
    Eduardo Montano                                                      5532 Hollyhock Way                                                            Riverbank         CA         95367
    Eide (Resort Cabanas)                                                16215 Piuma Ave                                                               Cerritos          CA         90703
    Eig Mydomain                                                         10 Corporate Drive Suite 300                                                  Burlington        MA         01803
    El Dorado County                                                     2850 Fairline Court                                                           Placerville       CA         95667
    El Dorado County- Fire District      Captain/Deputy Fire Marshal     PO Box 807                                                                    Camino            CA         95709
    El Dorado County Sheriff's Office                                    200 Industrial Dr                                                             Placerville       CA         95667
    El Dorado Disposal                                                   PO Box 60248                                                                  Los Angeles       CA         90060
    El Dorado Disposal - District 4030                                   PO Box 7428                                                                   Pasadena          CA         91109-7428
    El Dorado Disposal - District 4030                                   580 Truck Street                                                              Placerville       CA         95667
    El Dorado Irrigation District                                        2890 Mosquito Road                                                            Placerville       CA         95667
    El Dorado Irrigation District (CA)                                   2890 Mosquito Road                                                            Placerville       CA         95667
    El Dorado Irrigation District (CA)                                   PO Box 981270                                                                 West Sacramento   CA         95798-1270
    El Dorado Street Partners LP                                         400 E. Main Street, Suite 127                                                 Stockton          CA         95202
    El Dorado Street Partners LP         Attn: Rick Goucher              5220 N Ashley Ln                                                              Stockton          CA         95215
    El Dorado Street Partners LP         Attn: Jennifer Ray              PO Box 82552                                                                  Goleta            CA         93118
    Elda Roscoe-Gustafson                                                756 Kinglet Court                                                             Merced            CA         95340
    Electric Lemon                                                       35 Hudson Yards                                                               New York          NY         10001
    Electro Alliance, Inc.                                               1500 Lana Way                                                                 Hollister         CA         95023-2550
    Elevator Technology, Inc                                             2050 Arroyo Vista Way                                                         El Dorado Hills   CA         95762
    Elizabeth Porter                                                     56 Dunbarton Court                                                            San Ramon         CA         94583
    Ellison Environmental, Inc                                           2385 Precision Dr                                                             Arroyo Grande     CA         93420
    Emburse                                                              14 East 38th Street, 9th Floor                                                New York          NY         10016
    Emergency Glass                                                      1204 9th Street                                                               Modesto           CA         95354
    Emily Viramontes                                                     2735 Teepee Dr., Ste E                                                        Stockton          CA         95205
    Emindful Inc.                                                        11315 Corporate Blvd. Ste 210                                                 Orlando           FL         32817
    Employment Development Dept (Edd)                                    PO Box 989061                                                                 West Sacramento   CA         95798-9061
    Emtrain Inc                                                          2018 19th Street                                                              Sacramento        CA         95818
    Endurance Risk Solutions                                             4 Manhattanville Road                                                         Purchase          NY         10577
    Engie Insight Services Inc.                                          1313 N. Atlantic Street Suite 5000                                            Spokane           WA         99201
    Environmental Sound Solutions                                        312 Kentucky St. Suite B                                                      Bakersfield       CA         93305
    Epic Sports Inc                                                      9750 E 53rd St N                                                              Wichita           KS         67226
    Eric E Moree                                                         PO Box 10691                                                                  Bakersfield       CA         93389
    Ernie J. Von Zboray                                                  2864 Ray Lawyer Dr., Ste 100                                                  Placerville       CA         95667
    Europa Sports Products                                               11401-H Granite Street                                                        Charlotte         NC         28273
    Evelyn Rodriguez                                                     690 Mare Island Way # 8                                                       Vallejo           CA         94590
    Eventbrite                                                           155 5th St                                                                    San Francisco     CA         94103
    Excel Monte Vista LP                                                 50 South 16th Street                                                          Philadelphia      PA         19102
                                                                                                                   Bakersfield Plaza   24044 Network
    Excel Realty Partners, LP            c/o Brixmor Property Group      Attn: Nancy Doran & Michelle Kaus         Lockbox             Place           Chicago           IL         60673-1240
    Excel Realty Partners, LP                                            PO Box 645321                                                                 Cincinnati        OH         45264-5321
    Excel Tech, Inc                                                      PO Box 2357                                                                   Shingle Springs   CA         95682
    Excel Trust LP                       Attn: Gaylen A Spencer          PO Box 101206                                                                 Atlanta           GA         30392-1206
    Experts Exchange, LLC                                                2701 Mcmillan Ave # 160                                                       San Luis Obispo   CA         93401
    Express Messenger Systems, Inc                                       PO Box 841664                                                                 Los Angeles       CA         90084-1664
    Expresso Fitness                                                     435 Lakeside Drive                                                            Sunnyvale         CA         94085
    Extra Space Storage                                                  4223 Pacific Ave                                                              Stockton          CA         95207
    Extractor Corporation                                                PO Box 99                                                                     South Elgin       IL         60177
    Fairfield Municipal Utilities                                        1000 Webster St                                                               Fairfield         CA         94533
    Fairfield Municipal Utilities, CA                                    1000 Webster Street                                                           Fairfield         CA         94533-4836



In-Shape Holdings, LLC, et al.                                                                                                                                                                     Page 11 of 27
                                                                     Case 20-13130-LSS          Doc 1       Filed 12/16/20                  Page 29 of 46
                                                                                                   Creditor Matrix
                                                                                                 as of December 16, 2020


                   Creditor Name                                   Attention                    Address 1                     Address 2         Address 3               City     State      Zip          Country
    Fairfield Rental Services, Inc                                               2525 Clay Bank Rd                                                          Fairfield          CA        94533
    Farmers and Merchants Bank                  Attn: Kimberly Ryan              3001 McHenry Ave                                                           Modesto            CA        95350
    Farrokh Hosseinyoun/Alamo Plaza
    Shopping Center                                                              1505 Bridgeway, Suite 235                                                  Sausalito          CA        94965
    Fedex Freight Inc                                                            PO Box 21415                                                               Pasadena           CA        91185-1415
    Ferguson Enterprises, Inc                                                    PO Box 740827                                                              Los Angeles        CA        90074-0827
    Fingersafe USA, Inc                                                          115 W. Oglethorpe Ave                     PO Box 8777                      Savannah           GA        31412
    Fire Protection Management Inc                                               4425-C Treat Blvd., Suite 222                                              Concord            CA        94521
    First City Property Management                                               PO Box 51610                                                               Pacific Grove      CA        93950
    First Data Merchant Services                Attn: General Counsel’s Office   3975 N.W. 120th Avenue                                                     Coral Springs      FL        33065
    First Data Merchant Services                Attn: Merchant Services          1307 Walt Whitman Road                                                     Melville           NY        11747
    Fisher & Phillips, LLP                                                       PO Box 301018                                                              Los Angeles        CA        90030
    Fit Development, LP                         Attn: Jim Cassady                564 N. Sunrise Ave.                                                        Roseville          CA        95661
    Fitguard Inc.                                                                1583 Enterprise Blvd. Suite 20                                             West Sacramento    CA        95691
    Fitguard, Inc                                                                1400 Enterprise Blvd. Suite 50                                             West Sacramento    CA        95691
    Fitness Anywhere LLC                                                         Dept. La 24914                                                             Pasadena           CA        91185
    Fitnessgraphics.Com                                                          524 Cantor                                                                 Irvine             CA        92620
    Five9, Inc.                                 Alicia Beresford                 4000 Executive Parkway Suite #400                                          San Ramon          CA        94583
    Five9, Inc.                                                                  4000 Executive Parkway Suite #400                                          San Ramon          CA        94583
    Fletcher's Plumbing & Contracting, Inc                                       219 Burns Dr                                                               Yuba City          CA        95991
    Fluoresco Services LLC                                                       PO Box 88500                                                               Milwaukee          WI        53288
    Forklifts and More                                                           4230 Lander Avenue                                                         Turlock            CA        95380
    Foundation Fitness LLC                                                       606 SE 9th Avenue                                                          Portland           OR        97214
    Four Seasons Parts (CC)                                                      2505 East Wood Street                                                      Paris              TN        38242
    Fox Den Productions, LLC                                                     3721 Merrily Way                                                           Sacramento         CA        95821
    Franchise Tax Board                                                          PO Box 942857                                                              Sacramento         CA        94257-0531
    Francisco Emmanuel Maciel Chavar            Francisco Maciel                 4216 South Mooney Blvd #23                                                 Visalia            CA        93277
    Fredy Ramos                                                                  11209 Aimee Way                                                            Bakersfield        CA        93312
    Freightcenter (CC)                                                           34125 US 19 N                             Ste 300                          Palm Harbor        FL        34684
    Fremont Group                                                                199 Fremont Street, Suite 1900                                             San Francisco      CA        94105-2261
    Fremont Private Holdings                                                     444 Madison Ave., 31st Fl.                                                 New York           NY        10022
    Fremont Private Holdings II, LLC                                             PO Box 194170                                                              San Francisco      CA        94119-4170
    Front Gate Plaza, LLC                       c/o Primero Property Mgmt        23901 Calabasas Road, Suite 1084                                           Calabasas          CA        91302
    Front Gate Plaza, LLC                       c/o Primero Property Mgmt        23901 Calabasas Road, Suite 1064                                           Calabasas          CA        91302
                                                                                                                           23901 Calabasas
    Front Gate Plaza, LLC                       c/o Primero Property Mgmt        Attn: Scott Sterlekar                     Road, Suite 1064                 Calabasas          CA        91302
    Frontgate (CC)                                                               5566 West Chester Road                                                     West Chester       OH        45069
    FS Daypilot (CC)                                                             U Krizku 588                                                               26101 Pribram                             Czech Republic
    Fs Sketch (CC)                                                               801 Garden St                                                              Santa Barbara      CA        93101
    Fusion Recruiting Labs, Inc (CC)                                             280 Highway 35 South                      Suite 302                        Red Bank           NJ        07701
    Garda Cl West-Lockbox #233209                                                3209 Momentum Pl                                                           Chicago            IL        60689-5332
    Gary L Quiggle                              Gary Quiggle                     8660 Underwood Ave                                                         California City    CA        93505
    Gayle M. Bava and Vernon A. Bava                                             5706 Pintail Court                                                         Stockton           CA        95207
    Gcd of Colorado Inc                                                          PO Box 4653                                                                Boulder            CO        80306-4653
    GE Appliances                                                                PO Box 644805                                                              Pittsburgh         PA        15264
    GE Capital Info Technology Solutions                                         PO Box 51043                                                               Los Angeles        CA        90051-5343
    General Electric Capital Corporation, as
    Agent                                                                        500 West Monroe Street                                                     Chicago            IL        60661
    General Plumbing Supply                                                      1530 San Luis Rd                                                           Walnut Creek       CA        94597
    General Security Indemnity Co. of Arizona                                    199 Water Street                          Suite 2100                       New York           NY        10038-3526
    General Security Indemnity Co. of Arizona
    & QBE Specialty Insurance Co. &                                                                                        1551 N. Tustin
    Steadfast Insurance Co.                     c/o RPS                          Attn: Charlotte Stone                     Ave, Suite 800                   Santa Ana          CA        92705
    George E Monical                                                             125 S Clark St 18th Flr                                                    Chicago            IL        60603
    George W Beeman Trust                       c/o Manco Abbott, Inc            PO Box 9440                                                                Fresno             CA        93792-9440
    Geralyn Bess Coopersmith                    Geralyn Coopersmith              4103 Imperial Drive                                                        West Linn          OR        97068
    Getty Images (Us), Inc                                                       PO Box 953604                                                              Saint Louis        MO        63195-3604
    Getz Family Trust, Fry Family Trust                                          PO Box 51610                                                               Pacific Grove      CA        93950



In-Shape Holdings, LLC, et al.                                                                                                                                                                            Page 12 of 27
                                                                     Case 20-13130-LSS                  Doc 1         Filed 12/16/20                 Page 30 of 46
                                                                                                           Creditor Matrix
                                                                                                         as of December 16, 2020


                 Creditor Name                                    Attention                              Address 1                     Address 2         Address 3          City            State      Zip        Country
                                                                                                                                   625 North First
    Gil Hernandez                                c/o Picone and Defilippis                Attn: Steve Defilippis                   Street                            San Jose          CA           95112
    Gil Hernandez                                                                         2240 E Pacheco Blvd                                                        Los Banos         CA           93635
    Gilton Solid Waste                                                                    755 S Yosemite                                                             Oakdale           CA           95361
    Gilton Solid Waste Management, Inc.                                                   755 S Yosemite                                                             Oakdale           CA           95361
    Giuffra's Party Rentals (CC)                                                          101 Hansen Drive                                                           Lodi              CA           95240
    Global Equipment Company                                                              2505 Mill Center Parkway Suite 100                                         Buford            GA           30518-3700
    Global Music Rights, LLC                                                              1801 W Olympic Blvd                                                        Pasadena          CA           91199-2281
    Gloria Valledor Trust Account                                                         535 N. Brand Blvd. Suite # 705                                             Glendale          CA           91203
    Gmei Utility (CC)                                                                     Bernhardplein 200                                                          Amsterdam                      1097 JB    Netherlands
    Godaddy.Com                                                                           14455 N. Hayden Road #219                                                  Scottsdale        AZ           85260
                                                                                                                                   2009 Porterfield
    Golden Spectrum Property LLC                 c/o 1st Commercial Realty Group          Attn: Sharon Shifflett                   Way, Suite P                      Upland            CA           91786
    Golden Spectrum Property, LLC                                                         2009 Porterfield Way, Suite P                                              Upland            CA           91786
    Golden State Upholstery, Inc                                                          321 W Robinhood Dr                                                         Stockton          CA           95207
    Gonsalo Soto                                                                          690 Sargent Road                                                           Concord           CA           94518
    Goodwill Plumbing Company, Inc                                                        PO Box 2685                                                                Lancaster         CA           93539
    Goodwin Procter LLP                                                                   100 Northern Ave                                                           Boston            MA           02210
    Gorge Inda                                                                            69599 Karen Way                                                            Rancho Mirage     CA           92270
    Grainger                                                                              Dept 821643509                                                             Palatine          IL           06003-8001
    Grand & Benedicts, Inc.                                                               6140 SW Macadam Ave                                                        Portland          OR           97239
    Greenstar Landscape Management, Inc                                                   1370 Golf Way                                                              Placerville       CA           95667
    GreenWaste Recovery, Inc.                                                             610 E. Gish Rd.                                                            San Jose          CA           95112
    GreenWaste Recovery, Inc.                                                             PO Box 11089                                                               San Jose          CA           95103
    Gregory D. Reck                                                                       913 North H Street                                                         Lompoc            CA           93436
    Guardco Security Services, Inc                                                        1360 West 18th Street                                                      Merced            CA           95340
    Guillermo Rico                                                                        37003 95th Street E.                                                       Littlerock        CA           93543
    Guillermo Rico                               Attn: Larry Rabineau, ESQ.               11500 W. Olympic Blvd.                   Suite 512                         Los Angeles       CA           90064
    Gulf Atlantic Capital                                                                 2701 N Rocky Point Dr # 630                                                Tampa             FL           33607
    H2O3                                                                                  347 Old Sutton Rd                                                          Barrington        IL           60010
    Hanford Chrysler-Dodge-Jeep, Inc.                                                     3400 McCall Avenue, Suite 100                                              Selma             CA           93662
    Hanford Clean My Carpets                                                              PO Box 1262                                                                Hanford           CA           93232
    Hanford Glass Inc                                                                     512 W. Sixth St                                                            Hanford           CA           93230
    Hanford Police Department                                                             425 N. Irwin St                                                            Hanford           CA           93230
    Hanover Insurance Co.                        Attn: Soo Min Kim                        440 Lincoln Street                                                         Worcester         MA           01653-0002
    Happyfox, Inc                                                                         24 Executive Park                        Suite 230                         Irvine            CA           92614
    Happyornot Americas Inc.                                                              701 Northpoint Pkwy, Suite 300                                             West Palm Beach   FL           33407
    Harrington Energy Ventures Inc                                                        1616 Lassen Way                                                            Burlingame        CA           94010
    Harry E Hagen (Treasurer-Tax Collector       Harry E. Hagen Treasurer-Tax Collector   County of Santa Barbara                  PO Box 579                        Santa Barbara     CA           93102-057
    Harry E. Hagen (Treasurer - Tax Collector)   County of Santa Barbara                  PO Box 579                                                                 Santa Barbara     CA           93102-0579
    Hayneedle.Com                                                                         9394 West Dodge Rd, Ste 300                                                Omaha             NE           68114
    Heartland Tanning, Inc                                                                4250 NE Sun Court                                                          Lee's Summit      MO           64064
    Heartsmart.Com                                                                        PO Box 78908                                                               Milwaukee         WI           53278
    Heather Lillywhite or Karen Thone            Premiere Plus Corp                       PO Box 52012                                                               Riverside         CA           92517
    Heaven's Best Carpet - Santa Maria                                                    PO Box 7642                                                                Santa Maria       CA           93456
    Hector's Plumbing Inc                                                                 PO Box 21984                                                               Bakersfield       CA           93390
    Heim Electric Inc                                                                     147 W. Route 66 # 706                                                      Glendora          CA           91740
    Henry Allen Anderson Jr.                     Henry Anderson                           PO Box 2317                                                                Los Banos         CA           93635
    Herman Antonio Bustamante                                                             231 Fleming Avenue                                                         Vallejo           CA           94590
    Hernandez Martha                                                                      1251 Bess Place                                                            Stockton          CA           95206
    Hernandez Martha                             c/o Mae Yoshida                          711 14th Street                                                            Modesto           CA           95354
    Hfs, Inc                                     dba Houston Fire Systems                 PO Box 488                                                                 Lockeford         CA           95237
    Hideit Mounts                                                                         4690 Longley Lane Suite 66                                                 Reno              NV           89502
    Highland Products Group LLC (CC)                                                      220 Congress Park Drive                  Suite                             Delray Beach      FL           33445
    Hillyard Inc (Los Angeles)                                                            PO Box 801203                                                              Kansas City       MO           64180-1203
    Hillyard Inc (Sacramento)                                                             PO Box 801400                                                              Kansas City       MO           64180-1400
    Hillyard Inc (SF)                                                                     PO Box 843025                                                              Kansas City       MO           64184-3025
    Hoffman Electronic Systems                                                            2301 Aviation Dr.                                                          Atwater           CA           95301



In-Shape Holdings, LLC, et al.                                                                                                                                                                                      Page 13 of 27
                                                              Case 20-13130-LSS                 Doc 1        Filed 12/16/20               Page 31 of 46
                                                                                                  Creditor Matrix
                                                                                                as of December 16, 2020


                     Creditor Name                         Attention                               Address 1                  Address 2       Address 3             City         State      Zip         Country
    Hootsuite Inc.                                                                Dept Ch 17093                                                           Palatine            IL         60055
    Horn's Backflow and Plumbing Service                                          24749 Avenue Rockefeller                                                Valencia            CA         91355
    Hospitality Elements (CC)                                                     PO Box 881973                                                           Port Saint Lucie    FL         34953
    Hudson Specialty Insurance Co.                                                100 Wiliam Street                       5th Floor                       New York            NY         10038
    Human Touch                                                                   Dept. La 25170                                                          Pasadena            CA         91185-5170
    Hydro-Fit Inc.                                                                160 Madison Street                                                      Eugene              OR         97402
    Hydromassage                                                                  15395 Roosevelt Boulevard                                               Clearwater          FL         33760
    Hye-Yeon Lim                                                                  1754 Darwin Street                                                      Seaside             CA         93955
    Ice Machines Plus Inc                                                         36 Holly Drive                                                          Newington           CT         06111
    Iconfinder Aps                                                                Hojbro Plads 10                                                         Dk-1200 Kobenhavn K                         Denmark
    Iconosquare                                                                   Karl-Marx-Strabe 97-99                                                  Berlin                                      Germany
    IHRSA                                                                         70 Fargo Street                                                         Boston              MA         02210
    Ims Barter                                                                    PO Box 511307                                                           New Berlin          WI         53151
    In the Camera Guys (CC)                                                       57039 Marconi Ave                                                       Carmichael          CA         95608
    Inc. and Fast Company (CC)                                                    7 World Trade Center                                                    New York            NY         10007
    Indian Wells Valley                                                           PO Box 1329                                                             Ridgecrest          CA         93556-1329
    Indian Wells Valley Water District                                            500 W. Ridgecrest Blvd                                                  Ridgecrest          CA         93555
    Indian Wells Valley Water District                                            PO Box 1329                                                             Ridgecrest          CA         93556
    Indigo Aquatics Inc                                                           972-A East Michigan Street                                              Orlando             FL         32806
    Industrial Ladder & Supply Co Inc                                             4707 Enterprise Ave #5                                                  Naples              FL         34104
    Infor (Us) Inc                                                                PO Box 4275 Postal Station A                                            Toronto             ON         M5W5V8     Canada
    Inland Business Systems                                                       PO Box 846896                                                           Los Angeles         CA         90084
    Insight Environmental, Inc.                                                   1180 Eugenia Place Suite 103                                            Carpinteria         CA         93013
    Intalytics, Inc.                                                              5 Research Drive, Suite A                                               Ann Arbor           MI         48103
    Integrated Office Technology                                                  12150 Mora Dr, Unit 2                                                   Santa Fe Springs    CA         90670
    Interior Wood Specialties Inc                                                 525 W Grayson Rd                                                        Modesto             CA         95358
    Internal Revenue Service                                                      PO Box 7346                                                             Philadelphia        PA         19101-7346
    Invoke, FKA CTMI                                                              12221 Merit Dr                          Suite 1200                      Dallas              TX         75251
    Inyo Pool Products                                                            556 Florida Central Parkway             Ste 1008                        Longwood            FL         32750
    Iplayco Canada Inc                                                            PO Box 4890                                                             Walnut Creek        CA         94596
    IPromoteU.com Inc                      dba A4 Promotions & Incentives         Dept LA 23232                                                           Pasadena            CA         91185-3232
    Ipromoteu.Com Inc                                                             Dept La 23232                                                           Pasadena            CA         91185-3232
    Iron Grip Barbell Company                                                     4012 Garry Avenue                                                       Santa Ana           CA         92704
    IS Dev Palmdale, LLC                   Attn: Paul Rothbard                    6507 Pacific Ave. #344                                                  Stockton            CA         95207
    IS Dev Victorville, LLC                Attn: Paul Rothbard                    6507 Pacific Ave. #344                                                  Stockton            CA         95207
    IS Dev Yuba, LLC                       Attn: Paul Rothbard                    6507 Pacific Ave. #344                                                  Stockton            CA         95207
    Isaaiah Lawson                         c/o Downtown LA Law Group              601 N. Vermont Ave.                                                     Los Angeles         CA         90004
    Isaaiah Lawson                                                                12391 Rustic Oak Trail                                                  Victorville         CA         92392
    ISD: Los Banos                         c/o BLR Commercial                     2291 West March Lane, Suite B-215                                       Stockton            CA         95207
    ISHC Properties LLC                                                           6 S. El Dorado Street, Suite 700                                        Stockton            CA         95202
    ISHC Properties, LLC                   Attn: Paul Rothbard                    6507 Pacific Ave. #344                                                  Stockton            CA         95207
    Itex Corp                                                                     15900 SE Eastgate Way Suite 100                                         Bellevue            WA         98008
    It-Gravity-Vo                                                                 Unsöldstraße 2, 80538                                                   Munich                                    Germany
    J&b Fencing, Inc                                                              3580 North Gardner Ave                                                  Merced              CA         95340
    Jacinta De Gonzalez                                                           6617 Avenida                                                            Palmdale            CA         93553
    Jacinta De Gonzalez                    c/o Joseph Farzam Law Firm             11766 Wilshire Blvd.                    Suite 280                       Los Angeles         CA         90025
    Jacobs Ladder, LLC                                                            908 Niagara Falls Blvd, Ste 108                                         North Tonawanda     NY         14120
    Jacqueline Judge                                                              401 Fair Street                                                         Petaluma            CA         94952
    James Allyn Inc                                                               6575 Trinity Ct, Suite B                                                Dublin              CA         94568-2643
    Janelle Anhorn                                                                834 West Sonoma Ave                                                     Stockton            CA         95204
    Jason Giroux                                                                  2760 Dow Street                                                         Turlock             CA         95382
    Jason Kaufman                                                                 1873 Toyon Drive                                                        Concord             CA         94520
    Jay M Reese III                                                               212 W Pine St, Suite 3                                                  Lodi                CA         95240
    Jeff Jones                             c/o Fremont Private Holdings II, LLC   PO Box 194170                                                           San Francisco       CA         94119-4170
    Jeffrey Clark & Linda Naomi Solomon    Revocable Trust                        2935 West March Lane                                                    Stockton            CA         95219
    Jeffrey Musman                         Jeff Mussman                           PO Box 5311                                                             El Dorado Hills     CA         95762
    Jennifer Smolik Henson                                                        306 Hunting Hill Circle                                                 Greer               SC         29650
    Jesus Hurtado                                                                 5921 Osborne Ct                                                         Bakersfield         CA         93307



In-Shape Holdings, LLC, et al.                                                                                                                                                                            Page 14 of 27
                                                               Case 20-13130-LSS                    Doc 1         Filed 12/16/20               Page 32 of 46
                                                                                                       Creditor Matrix
                                                                                                     as of December 16, 2020


                   Creditor Name                            Attention                                 Address 1                   Address 2         Address 3             City      State       Zip      Country
    Jesus Vargas                                                                      2715 Princeton Avenue                                                     Stockton         CA         95204
    Jimmy Coronado                                                                    987 Alfonso Lane                                                          Manteca          CA         95336
    Jms Field Construction, Inc.                                                      1106 Princeton Ave                                                        Modesto          CA         95350
    Joe Vicini, Inc.                                                                  PO Box 206                                                                Placerville      CA         95667
    Joel Roman                                                                        16777 Gold Nugget Trail                                                   Lathrop          CA         95330
    John & Barbara Kelsey                                                             1702 Northfield Dr.                                                       Yuba City        CA         95993
    John & Barbara Kelsey                    c/o Law Offices of Roberto Marquez       613 D Street                                                              Marysville       CA         95901
    John Crossley                            Janelle Crossley                         2525 Mankas Corner Rd                                                     Fairfield        CA         94534
    John Dato                                                                         110 Cypress Avenue                                                        Ontario          CA         91762
    John Etter                                                                        PO Box 821                                                                Monterey         CA         93942
    John G Boer                                                                       PO Box 580034                                                             Modesto          CA         95358
    Johnson Health Tech Na Inc.                                                       27829 Network Place                                                       Chicago          IL         60673-1278
    Johnson Plumbing, Inc.                                                            2190 Yosemite Pkwy.                                                       Merced           CA         95341
    Johnson United Inc                       Amanda Rojas                             5201 Pentecost Dr                                                         Modesto          CA         95356
    Jonas Club Software                                                               330 S Warminister Rd                     Suite 360                        Hatboro          PA         19040
    Jonas Holdings LLC                                                                330 S Warminister Rd                     Suite 358                        Hatboro          PA         19040
    Jorgensen Company                                                                 PO Box 398655                                                             San Francisco    CA         94139
    Js Linens & Events                                                                1725 W 16th St                                                            Merced           CA         95341
    Just Energy                                                                       5251 Westheimer Road, Sute 1000                                           Houston          TX         77056
    Just Energy                                                                       PO Box 2440                                                               Spokane          WA         99210-2440
    K&d Landscaping, Inc                                                              PO Box 2187                                                               Freedom          CA         95019
    K. E. Coleman, MBA                       Treasurer-Tax Collector                  El Dorado County                         360 Fair Lane                    Placerville      CA         95667
    K. E. Coleman, Mba                       Treasurer and Tax Collector              360 Fair Ln                                                               Placerville      CA         95667
    K. E. Coleman, MBA                                                                360 Fair Lane                                                             Placerville      CA         95667
    K.E. Coleman, MBA                                                                 PO Box 678002                                                             Placerville      CA         95667-8002
    K.E. Coleman, MBA                        El Dorado County Treasurer-Tax Collector 360 Fair Lane                                                             Placerville      CA         95667-4197
    K5 Signs & Graphics                                                               4590 Qantas Lane Suite A4                                                 Stockton         CA         95206
    Karen D. Adams, CPA                      Merced County Tax Collector              2222 M Street                                                             Merced           CA         95340-3780
    Kathryne Anne Hurtado                                                             2410 Morello Heights Circle                                               Martinez         CA         94553
    Keiser Corporation (Paid By Cc)                                                   2470 S. Cherry Ave.                                                       Fresno           CA         93706-5004
    Kenneth Wayne Sanden                                                              PO Box 346                                                                Soquel           CA         95073
    Kern County Tax Collector                                                         PO Box 541004                                                             Los Angeles      CA         90054-1004
    Kern County Tax Collector                Payment Center                           PO Box 541004                                                             Los Angeles                 90054-1004
    Kern County Tax Collector                                                         1115 Truxtun Avenue, 2nd Floor                                            Bakersfield      CA         93301
    Kevin Cotta                                                                       1852 West 11th St, Suite 330                                              Tracy            CA         95376
    Key Evidence Lock & Safe, Inc.                                                    2343 W. Whitendale Avenue                                                 Visalia          CA         93277
    Kings County Clerk-Recorder                                                       1400 W Lacey Blvd                                                         Hanford          CA         93230
    Kings County Environmental Health Svcs                                            330 Campus Drive                                                          Hanford          CA         93230
    Kings County Tax Collector                                                        1400 W Lacey Blvd                                                         Hanford          CA         93230
    Kings County Tax Collector                                                        1400 W. Lacey Boulevard, Bldg. #7                                         Hanford          CA         93230
    Kingsley Glass Company                                                            832 West Avenue I                                                         Lancaster        CA         93534
    Koby Pest Control                                                                 PO Box 2137                                                               Placerville      CA         95667
    Kuhldeep and Gurpreet Dhatt                                                       11287 Lower Sacramento Road                                               Lodi             CA         95242
    Kuldeep Dhatt                                                                     PO Box 1645                                                               Lodi             CA         95241
                                             San Joaquin County Treasurer-Tax
    Kuldeep Dhatt                            Collector                                44 N. San Joaquin St., Ste 150                                            Stockton         CA         95201-2169
    L & M Distribution, Inc                                                           103 Jordan Street                                                         San Rafael       CA         94901
    L.A. County Clerk                                                                 PO Box 1208                                                               Norwalk          CA         90651-1208
    LA County Waterworks                                                              260 E Avenue K8                                                           Lancaster        CA         93535-4527
    Lambert Water Conditioning Inc           Any Csr                                  900 Reno Ave                                                              Modesto          CA         95351-1117
    Landmark Studio, Ltd                                                              W184 S8425 Challenger Dr                                                  Muskego          WI         53150
    Lastpass.Com (CC)                                                                 320 Summer St                                                             Boston           MA         02210
    Lathrop Manteca Fire District                                                     19001 Somerston Parkway                                                   Lathrop          CA         95330
    Laura Ramirez                            c/o Wolff Walker                         1004 E. Main Street                                                       Santa Maria      CA         93454
    Lauren Esparza                                                                    13219 Crossroads Court                                                    Victorville      CA         92392
                                                                                                                               23 Corporate
    Lauren Esparza                           Attn: Matthew S. D'Abusco                c/o Ares Law Group, PC                   Plaza             Suite 150G     Newport Beach    CA         92660
    Lauren Esparza                                                                    13219 Crossroads Ct                                                       Victorville      CA         92392



In-Shape Holdings, LLC, et al.                                                                                                                                                                            Page 15 of 27
                                                                      Case 20-13130-LSS        Doc 1         Filed 12/16/20              Page 33 of 46
                                                                                                  Creditor Matrix
                                                                                                as of December 16, 2020


                  Creditor Name                                   Attention                       Address 1                  Address 2         Address 3            City      State      Zip         Country
    Laurence A. Berman                                                           1105 Chianti Lane                                                         Manteca         CA         95337
    Lawrence Varela                                                              3381 A Durock Rd                                                          Cameron Park    CA         95682
    LAZ Karp Associates, LLC.                                                    PO Box 846816                                                             Los Angeles     CA         90084
    LAZ Parking California, LLC                                                  PO Box 846816                                                             Los Angeles     CA         90084
    Leadership Group Executive Search, LLC      Attn: Kendra Boyer               5068 Dupont Ct E                                                          Santa Rosa      CA         95409
    Lee's Air                                                                    5456 W Mission                                                            Fresno          CA         93722
    Leland R Kempe                                                               6658 N Dolores Ave                                                        Fresno          CA         93711
    Lemoore Capital, LP                         c/o Safco Capital Corp           1850 South Sepulveda Boulevard                                            Los Angeles     CA         90025
    Les Mills United States Trading Inc                                          PO Box 74008587                                                           Chicago         IL         60674-8587
    Leslie's Poolmart, Inc                                                       PO Box 501162                                                             Saint Louis     MO         63150-1162
    Lewis Brisbois Bisgaard & Smith, LLP                                         633 W 5th St, Suite 4000                                                  Los Angeles     CA         90071
    Lewis Paula                                                                  3324 E Barnhart Rd                                                        Denair          CA         95316
    Life Fitness                                                                 2716 Network Pl                                                           Chicago         IL         60673-1271
    Lincoln Aquatics                                                             2051 Commerce Avenue                                                      Concord         CA         94520
    Linkedin Corporation                                                         62228 Collections Center Drive                                            Chicago         IL         60693
    Listen360, Inc.                             Leah Turner                      11625 Rainwater Drive, Suite 645                                          Alpharetta      GA         30009
    Listen360, Inc.                                                              11625 Rainwater Drive, Suite 645                                          Alpharetta      GA         30009
    Littler Mendelson, P.C.                                                      PO Box 207173                                                             Dallas          TX         75320
    Lockehouse Retail Group, Inc.                                                477 9th Avenue, Suite 100                                                 San Mateo       CA         94402
    Loll Designs Inc                                                             5912 Waseca St                                                            Duluth          MN         55807
    Lopez Maria                                                                  216 Porter St Apt A                                                       Hanford         CA         93230
    Lopez Real Properties, LLC                  Attn: Vincent Lopez              460 South Second Street                                                   San Jose        CA         95113
    Loren A Serda                                                                14318 Prestonbrook Dr                                                     Bakersfield     CA         93314
    Lori Kinlaw                                 c/o The Friel Law Firm           1600 Sacramento Inn Way                  Suite 206                        Sacramento      CA         95815
    Lori Kinlaw                                                                  584 Swallow Drive                                                         Manteca         CA         95336
    Los Angeles County                                                           PO Box 512150                                                             Los Angeles     CA         90051
    Los Angeles County Tax Collector                                             PO Box 54888                                                              Los Angeles     CA         90054-0888
    Los Angeles County Tax Collector                                             225 N Hill St #1                                                          Los Angeles     CA         90012
    Los Angeles County Tax Collector                                             225 North Hill St., Room 122                                              Los Angeles     CA         90012
                                                                                 c/o Lawyers for Workplace and Consumer   4100 West
    Luis Cruz                                   Attn: Lena Fana, Esq             Rights                                   Alameda Ave      Third Floor     Burbank         CA         91505
    Luna Alma                                                                    724 Casanova Ave                         Apt. 27                          Monterey        CA         93940
    Lwl Land Company LLC                                                         14689 Valley Center Dr. Ste. F                                            Victorville     CA         92395
    Lyon Street Designs, Inc.                                                    1092 Manor Drive                                                          Sonoma          CA         95476
    M&o Edwards Inc                                                              PO Box 166                                                                Fairfield       CA         94533
    Macker Tek Ltd.                                                              501 Silverside Road, Ste. 105                                             Wilmington      DE         19809
    Mactaggart Media                                                             3540 E. Avenue T6                                                         Palmdale        CA         93550
    Mageone Monthly Fee (CC)                                                     Buttnerstrabe 58                                                          Wurzburg                   97070        Germany
    Main Electric, LLC                                                           PO Box 2703                                                               Turlock         CA         95381
    Maintenance Connection Inc                  Karin Meidna-Keller              PO Box 679881                                                             Dallas          TX         75267
    Maintenance Connection Inc                                                   PO Box 679881                                                             Dallas          TX         75267
    Maloney Family Trust                                                         Address on File

    Mambo Realty, Inc./ 2315 S. Flower Street   c/o Apex Realty, Inc.            5858 Wilshire Boulevard, Suite 301                                        Los Angeles     CA         90036
    Managed Health Network                      Bank of America                  PO Box 742082                                                             Los Angeles     CA         90074-2082
    Manuel Mejia                                                                 4113 Mayfield Drive                                                       Modesto         CA         95356
    Marchex Call Analytics                      Brain Jacobson                   520 Pike Street                                                           Seattle         WA         98101
    Maria Juarez-Moss                                                            1320 Standiford Ave #4 Box 131                                            Modesto         CA         95350
    Maria Terrazas                              c/o Gleason & Camacho            727 18th Street                                                           Modesto         CA         95354
    Markel American Insurance                                                    4521 Highwoods Parkway                                                    Glen Allen      VA         23060-6148
    Marketers That Matter                                                        33 Falmouth St                                                            San Francisco   CA         94107
    Marketplace LLC                                                              1559 South Sepulveda Drive                                                Los Angeles     CA         90025
    Martin W Williams                           Martin Williams                  6204 Boden Place                                                          Bakersfield     CA         93306
    Martina Flores                                                               3203 Esperanza Drive                                                      Bakersfield     CA         93313
    Masune First Aid & Safety                                                    500 Fillmore Avenue                                                       Tonawanda       NY         14150
    Matthew Jamison Tribbey                     Matt Tribbey                     41527 51st Street West                                                    Quartz Hill     CA         93536
    Mckinley Elevator Corporation                                                17611 Armstrong Ave                                                       Irvine          CA         92614
    Md Concrete Cutting & Demolition                                             11003 W. Goshen Ave                                                       Visalia         CA         93291



In-Shape Holdings, LLC, et al.                                                                                                                                                                         Page 16 of 27
                                                                  Case 20-13130-LSS         Doc 1         Filed 12/16/20              Page 34 of 46
                                                                                               Creditor Matrix
                                                                                            as of December 16, 2020


                  Creditor Name                              Attention                       Address 1                    Address 2       Address 3             City        State      Zip       Country
    MDRR - Concord                                                           PO Box 5397                                                              Concord            CA         94524-0397
    MDRR - Concord                                                           4080 Mallard Drive                                                       Concord            CA         94520
    MDRR-Concord                                                             PO Box 5397                                                              Concord            CA         94524-0397
    Mdu Enterprises Inc                                                      PO Box 638671                                                            Cincinnati         OH         45263
    Mediacom                                                                 PO Box 5744                                                              Carol Stream       IL         60197
    Mediacom                                                                 333 N. Green Street                      Suite 1200                      Chicago            IL         60607
    Medical Eye Services Inc                                                 PO Box 25209                                                             Santa Ana          CA         92799-5209
    Medrano Roofing, Inc.                                                    166 H Street                                                             Bakersfield        CA         93304
    Meltwater News US Inc.                                                   Dept La 23721                                                            Pasadena           CA         91185
    Merced County Environmental He                                           260 E. 15th St                                                           Merced             CA         95341
    Merced County Tax Collector             Karen D. Adams, CPA              Merced County Tax Collector              2222 M Street                   Merced             CA         95340-3780
    Merced Irrigation District                                               744 W 20th St                                                            Merced             CA         95340
    Merced Irrigation District                                               PO Box 398018                                                            San Francisco      CA         94139-8018
    Metricstory Incorporated                                                 600 1st Ave, Ste. 300B                                                   Seattle            WA         98104
    Metzger/Mcguire, Inc                                                     PO Box 2217                                                              Concord            NH         03302
    Michael Dachs                                                            PO Box 193809                                                            San Francisco      CA         94119
    Microsoft                                                                PO Box 842103                                                            Dallas             TX         75284-2103
    Microsoft Online, Inc                                                    PO Box 847543                                                            Dallas             TX         75284
    Mid-Cal Constructors, Inc.                                               3416 Newton Road                                                         Stockton           CA         95205
    Midland Loan Services                                                    10851 Mastin, Suite 300                                                  Overland Park      KS         66210
    Miguel Dairy                                                             PO Box 3149                                                              Turlock            CA         95381
    Milen Quiambao                                                           423 Jordan Street                                                        Vallejo            CA         94591
    Miller Landscaping & Maintenance Inc.                                    1321 East Ocean Ave.                                                     Lompoc             CA         93436
    Mindbody Inc                                                             4051 Broad Street, Suite 220                                             San Luis Obispo    CA         93401
    Miranette S. Choi                                                        4125 W. Noble Ave.                                                       Visalia            CA         93277
    MK Electric and Design                                                   PO Box 924                                                               Turlock            CA         95381
    Mobile Mini, LLC                                                         PO Box 7144                                                              Pasadena           CA         91109
    Modern Shelving (Infinite Storage)                                       1235 Puerta Del Sol                                                      San Clemente       CA         92672
    Modesto A-1 Glass Co, Inc                                                124 E Coolidge Ave                                                       Modesto            CA         95350
    Modesto Irrigation District                                              PO Box 5355                                                              Modesto            CA         95352-5355
    Modesto Irrigation District                                              1231 11th Street                                                         Modesto            CA         95354
    Momentfeed Inc.                                                          PO Box 771470                                                            St Louis           MO         63177-9816
    Money Network - CIP                     Attn: Client Services            PO Box 8527                                                              Coral Springs      FL         33075
    Monterey City Disposal Service, Inc                                      PO Box 2780                                                              Monterey           CA         93942-2780
    Monterey City Disposal Service, Inc                                      10 Ryan Ranch Road                       PO Box 2780                     Monterey           CA         93940
    Monterey City Disposal, Inc.                                             PO Box 2780                                                              Monterey           CA         93942-2780
    Monterey County Clerk                                                    PO Box 29                                                                Salinas            CA         93902
    Monterey County Ehb                                                      1270 Natividad Rd                                                        Salinas            CA         93906
    Monterey County Tax Collector                                            168 W. Alisal Street 1st Floor                                           Salinas            CA         93901
    Monterey County Tax Collector           Monterey County Tax Collector    PO Box 891                                                               Salinas            CA         93902-0891
    Monterey One Water                                                       5 Harris Court Building D                                                Monterey           CA         93940
    Monterey One Water                                                       PO Box 980970                                                            West Sacramento    CA         95798-0970
    Monterey One Water (Mrwpca)                                              PO Box 2109                                                              Monterey           CA         93942-2109
    Mood Media                                                               PO Box 71070                                                             Charlotte          NC         282721070
    Moore & Van Allen, PLLC                                                  PO Box 198743                                                            Atlanta            GA         30384
    Morgan Fence Company, Inc.                                               408-A Union Ave                                                          Fairfield          CA         94533
    Morrison Inc.                                                            9115 SW Oleson Rd Ste 106                                                Portland           OR         97223
    Morton Rothbard Trust                                                    4673 Pine Valley Circle                                                  Stockton           CA         95219-1878
    Mosopay                                 c/o Motionsoft Inc.              1451 Rockville Pike, Suite 500                                           Rockville          MD         20852
                                                                                                                      1735 17th Street
    Mosopay & Motionsoft Inc.               c/o Fitzgerald & Rhodes, LLP     Attn: David Rhodes                       NW                              Washington         DC         20009
    Moss Adams LLP                                                           PO Box 101822                                                            Pasadena           CA         91189
    Motion Picture Licensing Corp (Mplc)                                     PO Box 80144                                                             City of Industry   CA         91716-8144
    Move Strong                                                              5751 Uptain Road, Ste 210                                                Chattanooga        TN         37411
    Mozaffari Engineering, Inc.                                              1500 F Street                                                            Modesto            CA         95354
    Mr. Rooter Plumbing (Tracy)                                              8951 Feliz Way                                                           Tracy              CA         95304
    Mr. Rooter Plumbing- Napa                                                131 Camino Dorado                                                        Napa               CA         94558
    Ms Plastics, Inc.                                                        1099 Wall Street West, Suite 200                                         Lyndhurst          NJ         07071



In-Shape Holdings, LLC, et al.                                                                                                                                                                    Page 17 of 27
                                                                  Case 20-13130-LSS            Doc 1            Filed 12/16/20            Page 35 of 46
                                                                                                  Creditor Matrix
                                                                                                as of December 16, 2020


                  Creditor Name                                 Attention                         Address 1                   Address 2         Address 3             City      State      Zip       Country
    Mt. Diablo Unified School District                                           1936 Carlotta Dr.                                                          Concord          CA         94519
    Munoz Devora                                                                 321 san juan st #69                                                        Los Banos        CA         93635
    Munters Corporation                                                          Dept Ch 19943                                                              Palatine         IL         60055
    Muzicraft Sound Engineering                                                  PO Box 4575                                                                Santa Barbara    CA         93140
    Mytitlesupport.Com (CC)                                                      PO Box 279215                                                              Sacramento       CA         95827
    Napa County                                                                  1195 Third Street, Suite 210                                               Napa             CA         94559
    Napa County Tax Collector                                                    1195 Third St, Suite 108                                                   Napa             CA         94559
    Napa County Tax Collector                                                    1195 Third Street, Suite 108                                               Napa             CA         94559-3050
    Napa Electric Shop                                                           2240 Brown St                                                              Napa             CA         94558
    Napa Recycling & Waste Services                                              PO Box 239                                                                 Napa             CA         94559
    Nasm (CC)                                                                    355 E. Germann Rd Ste 201                                                  Gilbert          AZ         85297
    National Aquatic Service (CC)                                                9030 Brentwood Blvd Ste F                                                  Brentwood        CA         94513
    National Elevator Inspection Svc, Inc                                        PO Box 503067                                                              St Louis         MO         63150-3067
    National Employers Council, Inc.           Lori Fletcher                     PO Box 4816                                                                Syracuse         NY         13221
    National Gym Supply, Inc                                                     PO Box 748735                                                              Los Angeles      CA         90074
    Navex Global, Inc                                                            PO Box 60941                                                               Charlotte        NC         28260-0941
    Nelson Worldwide LLC                                                         PO Box 734405                                                              Chicago          IL         60673
    Neofunds By Neopost (Dnu)                                                    PO Box 30193                                                               Tampa            FL         33630-3193
    Neopost                                                                      PO Box 123689                                                              Dallas           TX         75312-3689
    Neptune Water Solutions, Inc                                                 1029 Tennessee St, Unit B                                                  Vallejo          CA         94590
    Newair Appliances                                                            6600 Katella Ave                                                           Cypress          CA         90630
    Newbury Taleo Group, Inc                                                     400 Trade Center, Suite 5900                                               Woburn           MA         01801
    Nexonia (Paid By Cc)                                                         PO Box 847164                                                              Los Angeles      CA         90084
    Nicholas Andrews                                                             711 Warford Ave                                                            Vallejo          CA         94591
    Nicholas F. Velarde                                                          26423 Mulanax Drive                                                        Visalia          CA         93277
    Nickell's Landscaping                                                        433 N Crenshaw                                                             Visalia          CA         93291
    Noah Dela Rosa                                                               6563 Montcalm Ave                                                          Newark           CA         94560
    Nor-Cal Fireplace                                                            9471 Deanna Ave                                                            Orangevale       CA         95662
    Norcal Roto Co Inc                                                           2141 Industrial Ct, Suite D                                                Vista            CA         92081
    North American Video Corporation           Debra La Berge                    1335 S Acacia Ave                                                          Fullerton        CA         92831
    North Bay Landscape Management Inc                                           444 Payran St                                                              Petaluma         CA         94952
    North Bay Water Services, Inc.                                               4238 Lozano Lane                                                           Fairfield        CA         94534
    Novatime Technology, Inc                                                     Dept Ch 16364                                                              Palatine         IL         60055-6364
    NRWS - Collections                                                           598 Lincoln Avenue                                                         Napa             CA         94558
    NRWS - Collections                                                           PO Box 51015                                                               Los Angeles      CA         90051-5315
    Nustep, Inc                                                                  5111 Ventura Dr, Suite 1                                                   Ann Arbor        MI         48108-9561
    Octane Fitness LLC                                                           PO Box 101830                                                              Pasadena         CA         91189
    Office Depot, Inc                                                            PO Box 29248                                                               Phoenix          AZ         85038-9248
                                                                                                                          844 King Street,
    Office of the United States Trustee        J. Caleb Boggs Federal Building   Attn: Jane M. Leamy                      Suite 2207         Lockbox 35     Wilmington       DE         19801
    Officemax/Officedepot                                                        12628 Amargosa Rd                                                          Victorville      CA         92392
    Ohio Child Support                                                           PO Box 182394                                                              Columbus         OH         43218
    Oilfield Environmental & Compliance, Inc                                     2010 Preisker Lane, Suite F                                                Santa Maria      CA         93454
    Okta, Inc                                                                    PO Box 743620                                                              Los Angeles      CA         90074
    Olla LLC                                                                     6918 S 220th Street                                                        Kent             WA         98032
                                                                                                                          Covent Garden,
    Ombea Ltd                                                                    71-75 Shelton Street                     London                                                        WC2H 9JQ United Kingdom
    O'Melveny & Myers, LLP                                                       PO Box 894436                                                              Los Angeles      CA         90189
    One Beat Cpr Learning Center, LLC                                            3151 Executive Way                                                         Miramar          FL         33025
    Online Components.Com                                                        11125 S. Eastern Ave.                    Ste 120                           Henderson        NV         89052
    Ontario Refrigeration Service, Inc                                           635 South Mountain Ave                                                     Ontario          CA         91762
    Open Fit                                                                     3301 Expostition Blvd                                                      Santa Monica     CA         90404
    Optum Health Care Solutions, LLC                                             11000 Optum Circle                                                         Eden Prarie      MN         55344
    Oracle America, Inc                                                          PO Box 44471                                                               San Francisco    CA         94144
    Orkin Pest Control                                                           PO Box 7161                                                                Pasadena         CA         91109
    Orlando Mendoza                                                              300 N. Giddings Street                                                     Visalia          CA         93291
    Oro Inc.                                                                     8072 Melrose Ave                                                           Los Angeles      CA         90046
    Owen & Lana Mcgee                                                            PO Box 7076                                                                Visalia          CA         93290



In-Shape Holdings, LLC, et al.                                                                                                                                                                        Page 18 of 27
                                                                  Case 20-13130-LSS        Doc 1           Filed 12/16/20             Page 36 of 46
                                                                                              Creditor Matrix
                                                                                            as of December 16, 2020


                  Creditor Name                                Attention                     Address 1                    Address 2       Address 3            City          State       Zip      Country
    P G & E (Pacific Gas & Electric Company)                                 PO Box 997300                                                            Sacramento          CA         95899-7300
    Pace Supply Corp.                                                        PO Box 6407                                                              Rohnert Park        CA         94927-6407
    Pacific Gas & Electric                                                   885 Embarcadero Dr                                                       West Sacramento     CA         95605
    Pacific Gas & Electric                                                   PO Box 997300                            PG&E Corporation                Sacramento          CA         95899-7300
    Pacific Gas & Electric-Departing Load                                    PO Box 997300                            PG&E Corporation                SACRAMENTO          CA         95899-7300
    Pacific Home Services                                                    PO Box 4549                                                              Modesto             CA         95352
    Pacific Power Electrical Services                                        251 Opportunity Street Suite B                                           Sacramento          CA         95838
    Pacific Realty Associates, LP                                            15350 SW Sequoia Parkway, Suite 300                                      Portland            OR         97224
    Pacific Realty Associates, LP                                            PO Box 4500 Unit 98                                                      Portland            OR         97208-4500
    Pacific Storage Company                                                  PO Box 334                                                               Stockton            CA         95201-0334
    Padre Hotel LP (CC)                                                      1702 18th Street                                                         Bakersfield         CA         93301
    Pageturnpro (CC)                                                         PO Box 146                                                               New Canaan          CT         06840-0146
    Palisades Media Group, Inc                                               1601 Cloverfield Blvd Ste 6000N                                          Santa Monica        CA         90404
    Palmdale Chamber of Commerce                                             817 E Avenue Q-9                                                         Palmdale            CA         93550
    Palmdale Water District                                                  2029 East Avenue Q                                                       Palmdale            CA         93550
    Palmdale Water District                                                  PO Box 904070                                                            Palmdale            CA         93590
    Paolo Manca                                                              2611 Garden Road, Suite 1                                                Monterey            CA         93940
    Partsfinder.Com (CC)                                                     777 Lena Drive                                                           Aurora              OH         44202
    Patch Crew, Inc                                                          2719 Nathan Avenue                                                       Modesto             CA         95354
    Patriot Pest Management LLC                                              793 S Tracy Blvd #135                                                    Tracy               CA         95376
    Paul Chahal                                                              121 E. Orangeburg Ave., Ste. #7                                          Modesto             CA         95350
    Paul J Silvas                              Angie Kuekes Or Paul Silva    PO Box 42078                                                             Bakersfield         CA         93384
    Paul Leroy Hampton                                                       PO Box 4522                                                              Modesto             CA         95352
    Paula Raphael                                                            11681 Plantation Preserve Cir S                                          Fort Meyers         FL         33966
    Pavco Furniture LLC                        Lynn Bass                     707 SW 20th St                                                           Ocala               FL         34471
    Paylocity                                                                3850 N. Wilke Rd                                                         Arlington Heights   IL         60004
    PBJApps, LLC                                                             648 Amsterdam Ave, Apt 4B                                                New York            NY         10025
    PBJApps, LLC                                                             17 John St, Ste 601                                                      New York            NY         10038
    PC Distributors (Hawaiian Haze)                                          311 23 St N.W.                                                           Canton              OH         44709
    Pcnametag Inc                                                            PO Box 74008370                                                          Chicago             IL         60674-8370
    Pdq.Com                                                                  230 W 200 S Ste 3101                                                     Salt Lake City      UT         84101-3428
    Peerfit                                                                  802 E Whiting St                         Suite 14                        Tampa               FL         33602
    Pellarin Enterprises                                                     1520 Main St.                                                            Redwood City        CA         94063
    Peopleready Inc                                                          1015 "a" Street                                                          Tacoma              WA         98402
    Peter A. and Vernice H. Gasser
    Foundation & Tulocay Partners, LLC as
    TIC                                        Attn: Patrick Gleeson         433 Soscol Ave, Suite A-120                                              Napa                CA         94559
    Petra-1, LP                                                              12386 Osborne Place                                                      Pacoima             CA         91331
    PG&E (Solar)                                                             PO Box 997300                            PG&E Corporation                Sacramento          CA         95899
    PGI Management (Harden Ranch Plaza
    TIC-1)                                     Attn: Arlene Nissen           1606 N Main St                                                           Salinas             CA         93906
    Philadelphia Insurance Co.                 Attn: Ron Vincent             One Bala Plaza                           Suite 100                       Bala Cynwyd         PA         19004-1403
    Phyllis M. Cooper-Bos                      Phyllis Cooper- Bos           PO Box 13127                                                             Oakland             CA         94661
    Pickleball Station (CC)                                                  22330 68th Avenue South                                                  Kent                WA         98032
    Pickleball Wholesale (CC)                                                22330 68th Ave South                                                     Kent                WA         98032
    Pierotte's Plumbing, Inc                                                 727 Vaughn St                                                            Hanford             CA         93230
    Pinnacle Healthcare                                                      PO Box 49130                                                             San Jose            CA         95161
    Piranha Industries                                                       2801 Youngfield St, Suite 260                                            Golden              CO         80401
    Piranha LLC                                Gail Spencer                  2801 Youngfield St, Suite 260                                            Golden              CO         80401
    Pittsburg Disposal Service                                               PO Box 5397                                                              Concord             CA         94524-0397
    Pixelmill Inc                                                            424 3rd Street# 73644                                                    Davis               CA         95616
    Plump Engineering, Inc.                                                  914 East Katella Avenue                                                  Anaheim             CA         92805
    PNC Bank c/o Cortz Inc                                                   PO Box 505428                                                            Saint Louis         MO         63150
    Pool Parts Inc                                                           320 Industrial Dr                                                        West Chicago        IL         60185
    Poolcenter.Com, Inc                                                      5185 Macarthur Blvd NW Ste 370                                           Washington          DC         20016
    Pools Plus                                                               1818 East Roosevelt Court                                                Visalia             CA         93292
    Poppin Inc.                                                              16 Madison Square West, 3rd Fl                                           New York            NY         10010
    Postman Team Annual (CC)                                                 55 2nd St., Ste 300                                                      San Francisco       CA         94105



In-Shape Holdings, LLC, et al.                                                                                                                                                                     Page 19 of 27
                                                                Case 20-13130-LSS          Doc 1         Filed 12/16/20              Page 37 of 46
                                                                                              Creditor Matrix
                                                                                           as of December 16, 2020


                  Creditor Name                               Attention                     Address 1                    Address 2       Address 3             City       State      Zip        Country
    Postmates                                                               201 3rd St #200                                                          San Francisco     CA         94103
    Power Systems Inc                                                       PO Box 51030                                                             Knoxville         TN         37950
    PR Development & Consulting Services                                    4112 the Strand                                                          Manhattan Beach   CA         90266
    PR Newswire Association, LLC                                            GPO Box 5897                                                             New York          NY         10087-5897
    PRA Group Inc                          c/o Avenu Insights & Analytics   373 East Shaw Ave                                                        Fresno            CA         93710
    Precision CNC LLC                                                       16818 Sycamore Ave                                                       Patterson         CA         95363
    Precision Plumbing Contractors, Inc                                     1738 Hickory Street, Suite C                                             Sand City         CA         93955
    Precor Incorporated                                                     PO Box 3136                                                              Carol Stream      IL         60132
    Premiere Services                      Gerry Ochoa                      PO Box 1884                                                              Bakersfield       CA         93303
    Premiumbeat.Com                                                         4398, Boul. Saint-Laurent Suite 103                                      Montreal          QC         H2W1Z5     Canada
    Pre-Paid Legal Services, Inc                                            PO Box 2629                                                              Ada               OK         74821-2629
    Procurement Advisors                                                    3101 Towercreek Parkway                  Suite 250                       Atlanta           GA         30339
    Procurify (CC)                                                          300-455 Granville St                                                     Vancouver         BC         V6C 1T1    Canada
    Prodigy Promos LC                                                       123 South 1380 West                                                      Lindon            UT         84042
    Profence Rentals, Inc.                                                  4400 Business Dr Suite 200                                               Shingle Springs   CA         95682
    Property Development Associates        c/o Safeway Inc.                 5918 Stoneridge Mall Road                                                Pleasanton        CA         94588
                                                                                                                     4834 Collections
    Property Development Associates        c/o Safeway Inc.                 Attn: Michele Dodd                       Center Dr                       Chicago           IL         60693
    Pryor Enterprises                      Mark Pryor                       PO Box 9224                                                              Bakersfield       CA         93389
    Pulse ISHC Co-Invest, LLC                                               777 Third Ave., 25th Flr                                                 New York          NY         10022
    Pure Health Solutions, Inc                                              PO Box 5066                                                              Hartford          CT         06102-5066
    PWS the Laundry Company                                                 12020 Garfield Avenue                                                    South Gate        CA         90280
    Pyrotection Specialists, Inc                                            25570 Rye Canyon Rd, #E                                                  Valencia          CA         91355
    QBE Specialty Insurance Co.                                             One QBE Way                                                              Sun Prairie       WI         53596
    Quadient Finance USA, Inc.                                              PO Box 6818                                                              Carol Stream      IL         60197
    Quail Lakes Executive Plaza                                             PO Box 45480                                                             San Francisco     CA         94145
    Quail Lakes Owners Association                                          PO Box 45453                                                             San Francisco     CA         94145
    Quality Fire Protection, Inc.                                           7714 Via Capri                                                           Burbank           CA         91504
    Quality Water Enterprises, Inc                                          625 W Market St                                                          Salinas           CA         93901
    R&R Demaree LLC                        Attn: Paul Rothbard              6507 Pacific Ave. #344                                                   Stockton          CA         95207
    R2 Consulting Inc                                                       1502 St. Marks Plaza, Suite 8                                            Stockton          CA         95207
    Rachel Coyle                                                            732 San Simeon Ct.                                                       Concord           CA         94518
    Rackspace US Inc                                                        PO Box 730759                                                            Dallas            TX         75373
    Radisson Hotel Santa Maria                                              3455 Skyway Dr                                                           Santa Maria       CA         93455
    Ralph J. Froehlich                                                      100 Bloomfield Road                                                      Burlingame        CA         94010
    Ralph J. Froehlich                     Attn: Monika Froehlich           PO Box 117512                                                            Burlingame        CA         94011
    Ramon N Vallejo                                                         820 Park Row                                                             Salinas           CA         93901
    Rancho Janitorial Supplies             (c/o Central Sanitary Supply)    416 N 9th Street                                                         Modesto           CA         95350
    Randle Communications, LLC                                              500 Capitol Mall, Suite 1950                                             Sacramento        CA         95814
    Randy Mauge                                                             770 Laurence Lane                                                        Hanford           CA         93230
    Randy Scroggins                        c/o Cosme Hozven                 1655 N. California Blvd.                 Suite 303                       Walnut Creek      CA         94596
    Randy Scroggins                                                         2528 Stern Place                                                         Stockton          CA         95206
    Raphael Hardwood Flooring Inc                                           229 South Sacramento Street                                              Lodi              CA         95240
    Ray Morgan Company, Inc.                                                3131 Esplanade                                                           Chico             CA         95973
    Raymond John Van Nieuwenhuyzen                                          1262 Edwards Drive                                                       Turlock           CA         95380
    Reach Sports Marketing Group, Inc                                       6440 Flying Cloud Dr, Suite 225                                          Eden Prairie      MN         55344
    Ready Razor Inc                                                         15845 E 32nd Ave, Suite 2A                                               Aurora            CO         80011
    Realty Income Properties 12, LLC                                        11995 El Camino Real                                                     San Diego         CA         92130
    Realty Income Properties 12, LLC       Attn: Ross Edwards               11995 El Camino Real                                                     San Diego         CA         92130
    Realty Income Properties 12, LLC       Attn: Amanda Krewer              PO Box 842428                                                            Los Angeles       CA         90084
    Realty Income Properties 12, LLC       Attn: Lease Administration       PO Box 910079                                                            San Diego         CA         92191
    Rebis LLC                              Maggie Ward                      720 Church St                                                            Decatur           GA         30030
    Re-Clarity Inc                                                          11230 Gold Express Drive Ste 217                                         Gold River        CA         95670
    Recology Vacaville Solano                                               PO Box 60759                                                             Los Angeles       CA         90060-0759
    Recology Vacaville Solano                                               1 Town Square                                                            Vacaville         CA         95688
    Recology Vallejo                                                        2021 Broadway                                                            Vallejo           CA         94589
    Recology Vallejo                                                        PO Box 60759                                                             Los Angeles       CA         90060-0759
    Recology Yuba-Sutter                                                    3001 N. Levee Road                                                       Marysville        CA         95901



In-Shape Holdings, LLC, et al.                                                                                                                                                                   Page 20 of 27
                                                                  Case 20-13130-LSS        Doc 1        Filed 12/16/20             Page 38 of 46
                                                                                              Creditor Matrix
                                                                                           as of December 16, 2020


                   Creditor Name                              Attention                        Address 1                Address 2           Address 3            City        State      Zip       Country
    Recology Yuba-Sutter                                                     PO Box G                                3001 N Levee Rd                    Marysville        CA         95901
    Recology Yuba-Sutter                                                     3001 N Levee Rd                         PO Box G                           Marysville        CA         95901
    RedDot                                                                   4590 Macarthur Blvd #500                                                   Newport Beach     CA         92660
    Rentokil North America, Inc.                                             PO Box 11881                                                               Santa Ana         CA         92711
    Republic Services #208                                                   PO Box 78829                                                               Phoenix           AZ         85062-8829
    Republic Services #210                                                   PO Box 78829                                                               Phoenix           AZ         85062-8829
    Republic Services #471                                                   PO Box 78829                                                               Phoenix           AZ         85062
    Republic Services #846                                                   PO Box 78829                                                               Phoenix           AZ         85062
    Resendez Bros. Carpet & Tile Cleaning                                    1441 E. Alisal Street                                                      Salinas           CA         93905
    Restoration & Painting                                                   2225 Skyway Drive                                                          Santa Maria       CA         93455
    Restore                                                                  1107 N San Joaquin St                                                      Stockton          CA         95202
    Retail Specialty, Inc                                                    14026 Simone Dr                                                            Shelby Township   MI         48315
    Rexford Title, Inc                       Attn: Mark Leekley              2716 Ocean Park Boulevard, Suite 3006                                      Santa Monica      CA         90405
    Ricardo Loya Ortiz                                                       1116 Cloverdale Ct.                                                        Rosamond          CA         93560
    Ricardo Loya Ortiz                       Attn: Robert T. Lepore          41747 11th Street W.                    #D                                 Palmdale          CA         93551
    Rich Young                                                               20340 Orchard Road                                                         Saratoga          CA         90570
    Richter Fence, Inc.                                                      125 East Main Street #6                                                    Ripon             CA         95366
    Rick R. Banuelos                                                         704 Snyder Ave                                                             Aromas            CA         95004
    Rick R. Banuelos                         Attn: Nicholas Dilles           1880 N Main St #350                                                        Salinas           CA         93906
    Rick Ralston                                                             1830 E. Yosemite Ave                                                       Manteca           CA         95337
    Rick Ralston                             Attn: Michael Joe Silva         c/o Silva Injury Law, Inc               222 S. Thor Street Suite 10        Turlock           CA         95380
    Ricky Brent Lamb Jr.                                                     1155 E. Bianchi Road                                                       Stockton          CA         95210
    Rishwain & Rishwain, Attorneys                                           2800 W. March Ln, Suite 220                                                Stockton          CA         95219
    River Rock Plaza LLC                                                     2291 West March Lane, Suite B-215                                          Stockton          CA         95207
    Riverlakes Galleria, LLC                 Attn: Cyrus Mojibi              5601 Truxtun Avenue, Suite 190                                             Bakersfield       CA         93309
    Riverside County Clerk                                                   PO Box 751                                                                 Riverside         CA         92502
    Riverside County Treasurer                                               PO Box 12005                                                               Riverside         CA         92502-2205
    Riverside County Treasurer                                               4080 Lemon St                                                              Riverside         CA         92501
    Rjw, Notary Public                                                       81944 Hwy 111, Suite E                                                     Indio             CA         92201
    RLH Fire Protection                                                      PO Box 42470                                                               Bakersfield       CA         93384
    Roadrunner Glass                                                         239 N Main St                                                              Manteca           CA         95336
    Roberson-McLaughlin Plumbing, Inc.                                       PO Box 219                                                                 Ivanhoe           CA         93235
    Robert and Marilyn Steele Family Trust                                   PO Box 9440                                                                Fresno            CA         93792
    Robert Brooke & Associate (CC)                                           1465 Axtell Dr Suite B                                                     Troy              MI         48084
    Robert Carter                                                            876 Holliston Mills Rd                                                     Church Hill       TN         37642
    Robert F Crites                                                          2911 Business Park Way                                                     Merced            CA         95348
    Robert Farrens                                                           24422 Portola Avenue                                                       Carmel            CA         93923
    Rochelle Moreno                          c/o Gleason & Camacho           727 18th Street                                                            Modesto           CA         95354
    Rodney Scott Brayton                     Rodney S. Brayton               1130 E. Clark Ave. Ste 150 #369                                            Orcutt            CA         93455
    Rodriguez Rosaura                                                        268 Carmel Ave Apt 3                                                       Marina            CA         93933
    Rodriguez Rosaura                        Attn: David Bonemeyer           300 S 1st Street, Ste. 318                                                 San Jose          CA         95113
    Ronnys Inc.                                                              1251 Badger Flat Rd                                                        Los Banos         CA         93635
    Ron's Speedy Rooter                                                      9530 Hageman Rd, Suite B #200                                              Bakersfield       CA         93312
    Rosalena Gebala                                                          2716 Network Pl                                                            Chicago           IL         60673
    Ross Briles                                                              603 Floyd Avenue                                                           Modesto           CA         95350
    Royal Imaging Ca LLC                                                     6100 Corporate Dr                       Suite 470                          Houston           TX         77036
    Rubberstamps.Net                                                         2390 Cumberland Square Dr                                                  Bettendorf        IA         57522-3219
    Rueben Martinez                                                          633 Archer Street                       Apt 24                             Salinas           CA         93901
                                                                                                                     22440 Clarendon
    Rueben Martinez                          Attn: L. Dean Smith, Jr         c/o Soutwest Legal Group                Street             2nd Floor       Woodland Hills    CA         91367
    Ruth Alejo                                                               11 West 15th Street                                                        Merced            CA         95340
    Rx Smart Gear Inc (CC)                                                   1800 John Towers Ave                    Suite B                            El Cajon          CA         92020
    Ryba Real Estate, Inc                    c/o Summit Team, Inc            17165 New Hope Street, Suite H                                             Fountain Valley   CA         92708
    S.R. Smith, LLC                                                          PO Box 936237                                                              Atlanta           GA         31193-6237
    Sadia Robinson                                                           7251 Brentwood Blvd                                                        Brentwood         CA         94513
    Safeway                                  Attn: Michele Dodd              4834 Collections Center Dr                                                 Chicago           IL         60693
    Sage Software, Inc                                                       14855 Collection Center Dr                                                 Chicago           IL         60693
    Salesforce.Com, Inc                                                      PO Box 203141                                                              Dallas            TX         75320-3141



In-Shape Holdings, LLC, et al.                                                                                                                                                                     Page 21 of 27
                                                                  Case 20-13130-LSS                    Doc 1          Filed 12/16/20               Page 39 of 46
                                                                                                           Creditor Matrix
                                                                                                        as of December 16, 2020


                 Creditor Name                                  Attention                               Address 1                      Address 2       Address 3             City        State      Zip       Country
    Salinas Farp                                                                        PO Box 748187                                                                Los Angeles       CA        90074-8187
    Salinas Shopping Center Associates
    Limited Partnership, DDI Salinas II, LLC                                            1606 North Main Street                                                       Salinas           CA        93906
    SAMBASafety                                                                         Dept La 24536                                                                Pasadena          CA        91185-4536
    Samfan Inc                                                                          901 Merchant St                                                              Vacaville         CA        95688
    San Bernardino County                                                               777 East Rialto Ave                                                          San Bernardino    CA        92415
    San Francisco Chronicle                                                             PO Box 80083                                                                 Prescott          AZ        86304
    San Joaquin County- Environmental Health                                            1868 E. Hazelton Ave                                                         Stockton          CA        95205
    San Joaquin County Recorder                                                         44 North San Joaquin St, Ste 260                                             Stockton          CA        95202
                                                                                                                                   First Floor Suite
    San Joaquin County Treasurer                                                        44 North San Joaquin Street                150                               Stockton          CA        95202
    San Joaquin County Treasurer               San Joaquin County Tax Collector         PO Box 2169                                                                  Stockton          CA        95201-2169
                                               San Joaquin County Treasurer-Tax
    San Joaquin County Treasurer               Collector                                44 N. San Joaquin St., Ste 150                                               Stockton          CA        95201-2169
    Sandoval Rosario                                                                    801 W 9th Street                                                             Merced            CA        95340
    Sandstone Rentals                                                                   PO Box 80101                                                                 Bakersfield       CA        93380
    Santa Barbara County                                                                2125 S Centerpointe Pkwy #333                                                Santa Maria       CA        93455
    Santa Cruz County Health Services                                                   701 Ocean St, Room 312                                                       Santa Cruz        CA        95060
    Santa Cruz County Tax Collector            County Tax Collector                     PO Box 5639                                                                  Santa Cruz        CA        95063
    Santa Cruz County Tax Collector                                                     701 Ocean Street Rm. 150                                                     Santa Cruz        CA        95060
    Santa Cruz County Tax Collector                                                     PO Box 1817                                                                  Santa Cruz        CA        95061-1817
    Santa Maria Broadway II, LLC                                                        PO Box 843900                                                                Los Angeles       CA        90084-3900
    Santa Maria Broadway Plaza II, LLC                                                  284 Higuera Street                                                           San Luis Obispo   CA        93401
    Santos Landscape Development                                                        21777 Road 68                                                                Tulare            CA        93274
    Sap America, Inc.                                                                   PO Box 7780-824024                                                           Philadelphia      PA        19182
    Sara Hazelwood                                                                      4200 Leon Drive                                                              Clayton           CA        94517
    Saucedo Jessica                                                                     PO Box 663                                                                   Pittsburg         CA        94565
    Saucedo Jessica                            c/o The Law Offices of Christina Lopez   1320 Willow Pass Rd., Suite 600                                              Concord           CA        94520
    Save Mart Supermarkets                     Attn: Jennifer Freitas                   PO Box 5234                                                                  Modesto           CA        95352
    Saviano Company Inc                                                                 1784 Smith Ave                                                               San Jose          CA        95112
    Savvierfitness                                                                      1493 Poinsettia Ave, Suite 139                                               Vista             CA        92081
    SBC Tax Collector                                                                   268 W. Hospitality Ln., First Floor                                          San Bernardino    CA        92415-0360
    SBC Tax Collector                                                                   268 W. Hospitality Lane, First Floor                                         San Bernardino    CA        92415
    Scandia Mfg                                                                         PO Box 636                                                                   Eagle             ID        83616
    Sccs LLC (CC)                                                                       3140 Pelham Parkway                                                          Pelham            AL        35124
    Schedulesource, Inc                        Anne Pawlowski                           PO Box 733219                                                                Dallas            TX        75373
    Schedulesource, Inc                                                                 PO Box 733219                                                                Dallas            TX        75373
    Scott B. Smith                                                                      8971 Svl Box                                                                 Victorville       CA        92395
    Scott Earthy                               c/o Fremont Private Holdings II, LLC     PO Box 194170                                                                San Francisco     CA        94119-4170
    Scw Fitness Water In Motion Inc                                                     151 S. Pfingsten Road, Unit P                                                Deerfield         IL        60015
    Sd Marketing Corp                                                                   2625 E Cedar St                                                              Ontario           CA        91761
    Secretary of State - Records                                                        PO Box 944260                                                                Sacramento        CA        94244
    Secure Playground Services, Inc                                                     PO Box 232074                                                                Sacramento        CA        95823
                                                                                                                                                    200 Vesey Street,
    Securities & Exchange Commission           New York Regional Office                 Attn: Andrew Calamari, Regional Director   Brookfield Place Suite 400         New York         NY        10281-1022
    Securities & Exchange Commission                                                    100 F Street, NE                                                              Washington       DC        20549
    Sendgrid                                                                            1401 Walnut Street, Suite 500                                                 Boulder          CO        80302
    Sentinel Rock Reality Trust                Brian Heron                              1012 11th Street, 4th Floor                                                   Modesto          CA        95354
    Service Lighting, Inc (Elightbulbs.Com)                                             11621 95th Ave N                                                              Maple Grove      MN        55369
    Service Pros Plumbers, Inc                                                          126 Railroad Avenue                                                           Antioch          CA        94509
    Sesac, Inc                                                                          PO Box 5246                                                                   New York         NY        10008
    Shamim Ibrahimi                                                                     5317 Concesto Circle                                                          Concord          CA        94521
    Shamim Ibrahimi                            c/o Clapp, Moroney, Vucinich             Attn: Christopher Beeman, ESQ.             5860 Owens Drive Suite 410         Pleasanton       CA        94588
    Sharps Compliance, Inc                                                              PO Box 679502                                                                 Dallas           TX        75267
    Shaw Law Group PC                                                                   425 University Ave., Ste 200                                                  Sacramento       CA        95825
    Sheriff's Civil Division-San Joaquin                                                7000 Michael N Canlis Blvd.                                                   French Camp      CA        95231-9781
    SHI International Corp                                                              PO Box 952121                                                                 Dallas           TX        75395-2121
    Shop Anatomical, Inc                                                                PO Box 1320                                                                   Lexington        SC        29071



In-Shape Holdings, LLC, et al.                                                                                                                                                                                 Page 22 of 27
                                                                 Case 20-13130-LSS       Doc 1        Filed 12/16/20                Page 40 of 46
                                                                                            Creditor Matrix
                                                                                          as of December 16, 2020


                  Creditor Name                                Attention                     Address 1                  Address 2       Address 3            City           State      Zip         Country
    Shred-It USA, Inc                                                       28883 Network Place                                                     Chicago              IL         60673-1288
    Sibley Jessica                                                          725 E Church                                                            Ridgecrest           CA         93555
    Sidney K Browning                       Corinne McLain-Burr             PO Box 924                                                              Stockton             CA         95201-0924
    Siegfried Engineering, Inc                                              3428 Brookside Rd                                                       Stockton             CA         95219
    Sierra Casework Inc                                                     205 Spenker Ave                                                         Modesto              CA         95354
    Sign Works                                                              109 E. 5th St.                                                          Hanford              CA         93230
    Signal Service Inc                                                      PO Box 597                                                              Angels Camp          CA         95222
    Silverado Plumbing                                                      131 Camino Dorado                                                       Napa                 CA         94558
    Simon Roofing and Sheet Metal Corp                                      PO Box 951109                                                           Cleveland            OH         44193
    Singh Family Revocable Trust                                            1401 19th Street. Suite 400                                             Bakersfield          CA         93301
    Sixth & Union LLC                                                       7239 Topanga Canyon Boulevard                                           Canoga Park          CA         91303
    Slack Tng (CC)                                                          Beta-Straße 13a                                                         85774 Unterföhring                           Germany
    SMS Management Company-65               Attn: Jennifer Freitas          PO Box 5234                                                             Modesto              CA         95352
                                                                            Save Mart Supermarkets c/o SMS
    SMS Management Company-65               Attn: Ellea Karres              Management Company                      PO Box 5234                     Modesto              CA         95352
    Solano Athletic Clubs, Inc                                              3006 Hillside Ct                                                        Fairfield            CA         94533
    Solano County- Dept of Resource Mgmt                                    675 Texas St, Suite 5500                                                Fairfield            CA         94533
    Solano Glass Co Inc                                                     1230 Western St Suite C & D                                             Fairfield            CA         94533
    Soquel Creek Water District                                             5180 Soquel Drive                                                       Soquel               CA         95073
    Soquel Creek Water District                                             PO Box 1550                                                             Capitola             CA         95010-1550
    Southern California Edison                                              PO Box 300                                                              Rosemead             CA         09177-2001
    Southern California Edison                                              PO Box 600                                                              Rosemead             CA         91771-0001
    Southern California Edison                                              1721 22nd Street                                                        Santa Monica         CA         90404
    Southern California Gas (The Gas Co.)                                   1801 S. Atlantic Blvd                                                   Monterey Park        CA         91754
    Southern California Gas (The Gas Co.)                                   PO Box C                                                                Monterey Park        CA         91756
    Southern California Gas Company                                         PO Box C                                                                Monterey Park        CA         91756-5111
    Southwest Gas Corporation                                               PO Box 98890                                                            Las Vegas            NV         89193
    Sp Plus                                                                 PO Box 790402                                                           Saint Louis          MO         63179-0402
    Specialty Store Services                                                454 Jarvis Ave                                                          Des Plaines          IL         60018
    Spectrio, LLC                                                           PO Box 890271                                                           Charlotte            NC         28289
    Spectrio, LLC                                                           4033 Tampa Road Suite 103                                               Oldsmar              FL         34677
    Spf Management, Inc.                                                    3943 Irvine Blvd # 443                                                  Irvine               CA         92602
    Spirit Master Funding IX, LLC                                           2727 N. Harwood Street                                                  Dallas               TX         75201
    Spirit Master Funding X, LLC            Attn: Cara Parks                2727 N. Harwood Street                                                  Dallas               TX         75201
    Spirit Master Funding X, LLC            Cara Parks                      c/o Spirit SPE Manager LLC                                              Scottsdale           AZ         85260-1042
    Splashtop (CC)                                                          1054 S De Anza Blvd Ste 200                                             San Jose             CA         95129
    Sportaid-Medaid                                                         78 Bay Creek Rd                                                         Loganville           GA         30052
    Spotify USA Inc                                                         150 Greenwich St Fl 62                                                  New York             NY         10007-2474
    Spr Modesto (CC)                                                        4623 Mchenry Avenue                                                     Modesto              CA         95356
    Sprint Aquatics (CC)                                                    PO Box 387                                                              Oceano               CA         93475
    Squarespace, Inc (CC)                                                   225 Varick Street                       12th Floor                      New York             NY         10014
    SRI Group, Inc.                         Attn: Antionette                190 S Orchard Ave, Suite C-101                                          Vacaville            CA         95688
    St. Joseph's Foundation                                                 1800 North California Street                                            Stockton             CA         95204
    St. Jude Children's Research Hospital                                   PO Box 1893                                                             Memphis              TN         38101
    Stairmaster                                                             PO Box 31001-2177                                                       Pasadena             CA         91110
    Stamos Enterprises                                                      PO Box 1054                                                             Lodi                 CA         952411-054
    Standard Party Rentals Modesto (CC)                                     4623 Mchentry Ave                                                       Modesto              CA         95356
    Stanislaus Co. Dept Environmen                                          3800 Cornucopia Way Suite C                                             Modesto              CA         95358
    Stanislaus County                                                       3800 Cornucopia Way Ste C                                               Modesto              CA         95358
    Stanislaus County Tax Collector                                         PO Box 859                                                              Modesto              CA         95353
    Stanislaus County Tax Collector                                         1010 10th Street                        Suite 2500                      Modesto              CA         95354
    Stanislaus County Tax Collector                                         1010 10th Street, Suite 2500                                            Modesto              CA         95354
    Stanley Access Technologies LLC                                         PO Box 0371595                                                          Pittsburgh           PA         15251
    Stanley Convergent Security (Engie)                                     Dept Ch 10651                                                           Palatine             IL         60055-0651
    Stanley Convergent Security Solutions                                   Dept. Ch 10651                                                          Palatine             IL         60055
    Starhouse Inc (CC)                                                      1312 Enterprise Dr                                                      Romeoville           IL         60446
    State Board of Equalization                                             PO Box 942879                                                           Sacramento           CA         94279-6001
    Steadfast Insurance Co.                                                 1299 Zurich Way                                                         Schaumburg           IL         60196-1056



In-Shape Holdings, LLC, et al.                                                                                                                                                                       Page 23 of 27
                                                                   Case 20-13130-LSS               Doc 1        Filed 12/16/20                Page 41 of 46
                                                                                                     Creditor Matrix
                                                                                                   as of December 16, 2020


                   Creditor Name                            Attention                                Address 1                    Address 2         Address 3             City        State      Zip       Country
    Steele Family Trust                        c/o BLR Commercial Real Estate, Inc   2423 W March Ln, Suite 202                                                 Stockton           CA         95207
    Stephanie Aciemo                                                                 798 Lighthouse Ave.                      #116                              Pacific Grove      CA         93940
    Stephen Klebs                                                                    12433 Mammoth Drive                                                        Victorville        CA         92392
    Steve Halsey                                                                     PO Box 3749                                                                Visalia            CA         93278
    Steven W. Krebs                                                                  9356 Village Green Way                                                     Orangevale         CA         95662
    Steven William Sloncik                                                           20726 Del Oro                                                              Apple Valley       CA         92308
    Stevie Awards Inc                                                                10560 Main Street #519                                                     Fairfax            VA         22030
    Stockton Arena Hotel & Conference Ctr                                            110 W Fremont St                                                           Stockton           CA         95202
    Stone Brothers & Associates                                                      5250 Claremont Ave                                                         Stockton           CA         95207
    Stone Brothers & Associates                                                      5757 Pacific Avenue, Suite 220                                             Stockton           CA         95207
    Stones of Surry Partnership                Attn: John Godi                       5250 Claremont Avenue                                                      Stockon            CA         95207
    Stop Alarm                                                                       65 S Hockett St                                                            Porterville        CA         93257
    STORE Capital Corporation                  Attn: Daniel J. Zupnick               1223 Solution Center                                                       Chicago            IL         60677
    STORE Master Funding IV, LLC               Attn: Daniel J. Zupnick               8501 E. Princess Drive, Suite 190                                          Scottsdale         AZ         85255
    STORE Master Funding IV, LLC                                                     1223 Solution Center                                                       Chicago            IL         60677
    Store SPE Visalia, LIC                                                           8501 E. Princess Drive, Suite 190                                          Scottsdale         AZ         85255
    Straightline Enterprises Inc                                                     737 Southpoint Blvd, Suite D                                               Petaluma           CA         94954
    Stroud Redman Maria                                                              742 Northampton Drive                                                      Vacaville          CA         95687
    Stroud Redman Maria                        Attn: Cyrus Chen                      27702 Crown Valley Pkwy, #D4-312                                           Ladera Ranch       CA         92694
    Sunbelt Rentals, Inc                                                             PO Box 409211                                                              Atlanta            GA         30384-9211
    Sunrise Land, Inc                                                                PO Box 1009                                                                Turlock            CA         95381
    Superior Pool Products LLC                                                       PO Box 80248                                                               City of Industry   CA         91716
    Superior Sanitation Service                                                      2620 South Union Avenue                                                    Bakersfield        CA         93307-5412
    Superior Sanitation Service, Inc.                                                PO Box 541065                                                              Los Angeles        CA         90054-1065
    Superior Sanitation Service, Inc.                                                2620 S Union Ave                                                           Bakersfield        CA         93307-5412
    Surveymonkey Inc                                                                 32330 Collections Center Drive                                             Chicago            IL         60693
    Sutter County Environmental Health                                               1130 Civic Center Blvd, Suite A                                            Yuba City          CA         95993
    Sutter County Tax Collector                                                      PO Box 546                                                                 Yuba City          CA         95992
    Sutter County Tax Collector                Attn: Steven L. Harrah                463 2nd Street                           Suite 112                         Yuba City          CA         95991
    SWG - Southwest Gas Corporation                                                  PO Box 24531                                                               Oakland            CA         94623-1531
    SWG - Southwest Gas Corporation                                                  13471 Mariposa Road                                                        Victorville        CA         92395-5315
    Symplicity Recruit                                                               3003 Washington Blvd Ste 900                                               Arlington          VA         22201
    Table Mountain Fixtures                    Randy 'Naz" Nazaretta                 13546 Skypark Industrial Ave, #A                                           Chico              CA         95973
    Tableau Software, Inc                                                            PO Box 204021                                                              Dallas             TX         75320
    Talentwise, Inc                                                                  PO Box 3876                                                                Seattle            WA         98124-3876
    Tami Moore                                                                       21430 Bertram Road                                                         San Jose           CA         95120
    Tammy Yee                                                                        3220 Shelter Cove Lane                                                     Elk Grove          CA         95758
    Tanning Bed Depot                                                                2222 Eddie Williams Rd                                                     Johnson City       TN         37601
    Tap Plastics, Inc                                                                3011 Alvarado Street                     Suite A                           San Leandro        CA         94577
    Taylor Houseman Inc                                                              162 Harbor Ct                                                              Pittsburg          CA         94565
    Techsmith Corporation                                                            2405 Woodlake Dr                                                           Okemos             MI         48864-5910
                                                                                     c/o Lawyers for Workplace and Consumer   4100 West
    Temarcus Whitney                           Attn: Julia Haus                      Rights                                   Alameda Ave       Third Floor     Burbank            CA         91505
    Terminix International                                                           3501 Pegasus Drive                                                         Bakersfield        CA         93308
    Terry Bedford Concrete Construction, Inc                                         13109 Hageman Frontage Road                                                Bakersfield        CA         93314
    Thai Me Up                                                                       2125 Pacific Ave                                                           Stockton           CA         95204
    The Communicator Awards                                                          2000 Ashland Drive Suite 100                                               Ashland            KY         41101
    The Creativity Institute, Inc                                                    4013 Courtland Dr                                                          Metairie           LA         70002
    The Folder Center                                                                12253 SW Main                            Suite 203                         Portland           OR         97223
    The Glass Shop Commercial                                                        2005 E Main St                                                             Visalia            CA         93292-6740
    The Hartford Fire Insurance Company
    The Honest Plumber                                                               9530 Hageman Rd Suite B #118                                               Bakersfield        CA         93312
    The Jeffrey Clark Solomon and Linda
    Naomi Solomon Revocable Trust                                                    16 Silver Fir                                                              Irvine             CA         95604
    The Paul Rothbard Revocable Living                                               4112 The Strand                                                            Manhattan Beach    CA         90266
    The Press Recording Studio                 Matt Young                            1124 W Ben Holt Dr                                                         Stockton           CA         95207
    The Prophet Corporation                                                          PO Box 998                                                                 Owatonna           MN         55060-0998
    The Record                                                                       Dept La 21670                                                              Pasadena           CA         91185-1670



In-Shape Holdings, LLC, et al.                                                                                                                                                                              Page 24 of 27
                                                                       Case 20-13130-LSS              Doc 1        Filed 12/16/20               Page 42 of 46
                                                                                                         Creditor Matrix
                                                                                                      as of December 16, 2020


                    Creditor Name                                  Attention                            Address 1                   Address 2       Address 3             City        State      Zip       Country
    The Sherwin Williams Co                                                             3304 E Hammer Ln                                                        Stockton           CA         95212
    The Skylight Place, Inc                                                             4850 Capitola Road                                                      Capitola           CA         95010
    The Yoga Warehouse                                                                  2405 US Hwy 72                                                          Paint Rock         AL         35764
    Thermasol Steambath                                                                 1958 Steam Way                                                          Round Rock         TX         78665
    Thomson Reuters                                                                     PO Box 71687                                                            Chicago            IL         60694
    Thorpe Design, Inc.                                                                 410 Beatrice Ct., Ste A                                                 Brentwood          CA         94513
    Thropykits CC                                                                       1314 Eastport Road                      Suite B                         Jacksonville       FL         32218
    Thyssenkrupp Elevator Corporation                                                   PO Box 3796                                                             Carol Stream       IL         60132
    Ticketsnowticketmaster                                                              9348 Civic Center Drive                                                 Beverly Hills      CA         90210
    Tiger's Yogurt                                                                      4343 Pacific Ave, Suite A3                                              Stockton           CA         95207
    Time Warner Cable                                                                   PO Box 60074                                                            City Of Industry   CA         91716-0074
    Time Warner Cable                                                                   60 Columbus Circle                                                      New York           NY         10023
    Time Warner Cable - Utilities                                                       PO Box 60074                                                            City of Industry   CA         91716-0074
    Timothy Sheehy                               c/o Fremont Private Holdings II, LLC   PO Box 194170                                                           San Francisco      CA         94119-4170
    Tinoq, Inc.                                                                         2077 Gateway Place, Suite 150                                           San Jose           CA         95110
    Tivity Health                                                                       1445 S Spectrum Blvd                                                    Chandler           AZ         85286
    Tom Clark                                                                           PO Box 801192                                                           Santa Clarita      CA         91380
    Toshiba Financial Services                                                          PO Box 310590                                                           Des Moines         IA         50331-0590
    Toshiba Financial Services                                                          PO Box 100706                                                           Pasadena           CA         91189-0706
    Tracy Chamber of Commerce                                                           223 East 10th Street                                                    Tracy              CA         95376
    Tracy Glass Shop                                                                    69 West 6th Street                                                      Tracy              CA         95376
    Tracy Urgent Care                                                                   2160 W Grant Line Road Ste. 230                                         Tracy              CA         95377
    Travelers                                    Attn: Linette Nolan                    PO Box 660317                                                           Dallas             TX         75266
    Tri-City Fence Company, Inc                                                         1175 Benicia Road                                                       Vallejo            CA         94591
    Trull Electric Inc                                                                  720 Seville Ct                                                          Lemoore            CA         93245
    T-Star Enterprises, Inc                                                             578 Daffodil Dr                                                         Benicia            CA         94510
    Tulare Co. Environmental                                                            5957 S. Mooney Blvd.                                                    Visalia            CA         93277
    Tulare County Environmental Health                                                  5957 S Mooney Blvd                                                      Visalia            CA         93277
    Tulare County Tax Collector                                                         221 South Mooney Blvd                   Room 104 E                      Visalia            CA         93291
    Tulare County Tax Collector                                                         PO Box 30329                                                            Los Angeles        CA         90030-0329
    Tulare County Tax Collector                                                         221 S Mooney Blvd., Rm. 104-E                                           Visalia            CA         93291-4593
    Turlock Irrigation District                                                         PO Box 819007                                                           Turlock            CA         95381
    Turlock Irrigation District                                                         PO Box 819007                                                           Turlock            CA         95381-9007
    TwinTree LLC                                 c/o Northgate Asset Management         1611 West March Lane                                                    Stockton           CA         95207
    Tylohelo                                                                            575 E. Cokato Street                                                    Cokato             MN         55321
    Uline                                                                               PO Box 88741                                                            Chicago            IL         60680
    Underconsideration LLC (CC)                                                         3421 E Latimer Rd                                                       Bloomington        IN         47401
    Underwriters at Lloyd's                                                             One Lime Street                                                         London                        EC3M 7HA United Kingdom
    Union Pacific Railroad                                                              12567 Collections Center Dr                                             Chicago            IL         60693
    United Pillow Manufactur                                                            5646 NW 35 Court                                                        Miami              FL         33142
    United Rentals Northwest, Inc                                                       File 51122                                                              Los Angeles        CA         90074-1122
    United States Attorney for the District of
    Delaware                                     Attn: Ellen Slights                    1313 N Market Street                    Suite 400                       Wilmington         DE         19801
    Universal Limousine (CC)                                                            1781 S. River Road                                                      West Sacramento    CA         95691
    University of the Pacific                                                           3601 Pacific Ave                                                        Stockton           CA         95211
    Upkeep (CC)                                                                         1100 Glendon Ave Suite 715                                              Los Angeles        CA         90024
    Ups (United Parcel Service)                                                         PO Box 894820                                                           Los Angeles        CA         90189-4820
    Us Postal Service (Stockton)                                                        4245 West Ln                                                            Stockton           CA         95213-9840
    USA Fabrication                                                                     3528 Brian Way                                                          Bakersfield        CA         93308
    USA-Clean, Inc (CC)                                                                 2803 N 22nd St                                                          Decatur            IL         62526-2103
    Utility Telecom                                                                     PO Box 8489                                                             Stockton           CA         95208-9998
    Utility Telecom                                                                     4202 Coronado Avenue                                                    Stockton           CA         95204
    Utility Telecom Group LLC                                                           PO Box 8489                                                             Stockton           CA         95208
    Vacaville Fire Department                                                           650 Merchant St                                                         Vacaville          CA         95688
    Vallejo Fire Prevention Division                                                    970 Nimitz Avenue, 2nd Floor                                            Vallejo            CA         94592
    Valley Industrial & Family                                                          225 S Chinowth Road                                                     Visalia            CA         93291
    Valley Wide Courier Service, Inc                                                    4719 Quail Lakes Dr, #G219                                              Stockton           CA         95207
    Vattadi Lathrop Crossing, LLC                c/o BLR Commercial Real Estate, Inc    2291 West March Lane Suite B-215                                        Stockton           CA         95207



In-Shape Holdings, LLC, et al.                                                                                                                                                                              Page 25 of 27
                                                                   Case 20-13130-LSS             Doc 1           Filed 12/16/20             Page 43 of 46
                                                                                                    Creditor Matrix
                                                                                                  as of December 16, 2020


                   Creditor Name                                 Attention                        Address 1                     Address 2        Address 3            City         State      Zip       Country
    Vattadi Lathrop Crossing, LLC                                                  2506 Glen Canyon Rd.                                                      Scotts Valley      CA         95060
    Verizon                                                                        PO Box 660108                                                             Dallas             TX         75266-0108
    Verizon                                                                        1095 Avenue of the Americas                                               New York           NY         10036
    Verizon Wireless Services LLC                                                  PO Box 660108                                                             Dallas             TX         75266-0108
    Village Instant Printing, Inc                                                  1515 Tenth St                                                             Modesto            CA         95354
    Vimeo.Com                                                                      555 W 18th St                                                             New York           NY         01011-2822
    Vincent Y Chin and Grace L Chin                                                2 McLaren Avenue                                                          San Francisco      CA         94121
    Vincent Y Chin and Grace L Chin          c/o Manco Abbott, Inc                 PO Box 9440                                                               Fresno             CA         93792-9440
    Vintage Pool Service & More, Inc                                               PO Box 336                                                                Ripon              CA         95366
                                                                                                                            4500 Park
    Virgil D. Fowler                         c/o Law Offices of Ronald G. Gabler   Attn: Ronald G. Gabler, ESQ              Granada Blvd.     Suite 202      Calabasas          CA         91302
    Virgil D. Fowler                                                               856 Cabana                                                                Palmdale           CA         93550
    Visalia Police Department                                                      303 South Johnson                                                         Visalia            CA         93291
    Vistaprint                                                                     275 Wyman St                                                              Waltham            MA         02451
    Vita Vibe, Inc                                                                 40 Ellwood Ct                                                             Greenville         SC         29607
    Vivoaquatics, Inc.                       Esther Fick                           245 W. Foothill Blvd                                                      Monrovia           CA         91016
    Vivoaquatics, Inc.                                                             245 W. Foothill Blvd                                                      Monrovia           CA         91016
    Vortex Industries, Inc                                                         1801 W Olympic Blvd                                                       Pasadena           CA         91199
    Vutthi Vonn                                                                    1720 Radley Place                                                         Modesto            CA         95351
    Wall Tools (CC)                                                                1912 W Kenosha St                                                         Broken Arrow       OK         74012
    Wallace Safe & Lock Co., Inc                                                   128 Court Street                                                          Woodland           CA         95695
    Wallyball                                                                      1169 S Main St #338                                                       Manteca            CA         95337
    Walnut Creek Holdings Inc                Attn: Janene Peiker                   PO Box 905                                                                Walnut Creek       CA         94522
    Warren Collins & Associates Inc                                                5470 Daniels St                                                           Chino              CA         91710
    Wash Iq, LLC                                                                   7311 Galilee Road Ste 150                                                 Roseville          CA         95678
    Wash Multifamily Laundry Systems LLC                                           100 N Sepulveda Blvd, 12th Floor                                          El Segundo         CA         90245
    Waste Management                                                               1001 Fannin Suite 4000                                                    Houston            TX         77002
    Waste Management                                                               PO Box 541065                                                             Los Angeles        CA         90054-1065
    Waste Management Inc (Engie)                                                   PO Box 541065                                                             Los Angeles        CA         90054
    Wave Broadband                                                                 8714 Lion St. #F                                                          Rancho Cucamonga   CA         91730
    Wave Broadband                                                                 PO Box 35164                                                              Seattle            WA         98124-5164
    Wave Broadband                                                                 PO Box 31001-2714                                                         Pasadena           CA         91110-2714
    Wbc Group LLC                                                                  PO Box 638256                                                             Cincinnati         OH         45263-8256
    Weintraub Tobin                                                                10250 Constellation Blvd Ste 2900                                         Los Angeles        CA         90067
    Wellbeats Inc                                                                  1660 South Hwy 100, Ste 590                                               St. Louis Park     MN         55416
    Wells Fargo Financial Leasing, Inc                                             PO Box 030310                                                             Los Angeles        CA         90051-5343
    Wells Fargo Vendor Fin Serv                                                    PO Box 310594                                                             Des Moines         IA         50331-0594
    Wendt Ind                                Katie Kovenich                        1875 N. Macarthur Drive                                                   Tracy              CA         95376
    Werner Klimovitsch                                                             6990 Country Lakes Cir                                                    Sarasota           FL         34243
    Western Exterminator Company-Santa
    Maria                                                                          2360 Thompson Way                        Suite L                          Santa Maria        CA         93455
    Wesupplyitcom Cc                                                               3840 Oceanic Dr #511                                                      Oceanside          CA         92056
    WH Mission Plaza, LLC                    Attn: Michelle Nguyen                 4435 Eastgate Mall, Suite 210                                             San Diego          CA         92121
    WH Mission Plaza, LLC                                                          PO Box 507416                                                             San Diego          CA         92150-7416
    Wiki Wine Dive & Grill (CC)                                                    11350 Ming Ave                                                            Bakersfield        CA         93311
    Wiley's Custom Fabrication & Design                                            727 Wakefield Ct                                                          Oakdale            CA         95361
    Wille Electric Supply Co., Inc.                                                101 S 7th St                                                              Modesto            CA         95354
    Winco Foods, LLC                                                               650 N Armstrong Pl                                                        Boise              ID         83704
    Windows Plus Construction, Inc                                                 481 W Noble                                                               Farmersville       CA         93223
    WLP Regency Park Plaza, LLC              Attn: John Goodman                    1156 North Mountain Avenue                                                Upland             CA         91786
    WLP Regency Park Plaza, LLC                                                    PO Box 670                                                                Upland             CA         91785-9976
    Wood Colony Plaza                                                              2020 E. Orangethorpe Ave, Suite 210                                       Fullerton          CA         92831-5327
    Wright Celebrations, Inc.                                                      8845 Washington Blvd Suite #140                                           Roseville          CA         95678
    Wright Choice Painting, Inc                                                    1125 Lone Palm Ave., Ste F                                                Modesto            CA         95351
    Wright Express Financial Services Corp                                         PO Box 6293                                                               Carol Stream       IL         60197-6293
    Yana Diaz                                c/o Dustin Saiidi                     555 W 5th Street                                                          Los Angeles        CA         90013
    Yard House                                                                     1247 Rancho Vista Blvd                                                    Palmdale           CA         93550
    Yard Masters Inc                                                               1968 Business Parkway                                                     Merced             CA         95348



In-Shape Holdings, LLC, et al.                                                                                                                                                                           Page 26 of 27
                                                          Case 20-13130-LSS        Doc 1        Filed 12/16/20              Page 44 of 46
                                                                                      Creditor Matrix
                                                                                   as of December 16, 2020


                  Creditor Name                         Attention                    Address 1                  Address 2       Address 3            City      State      Zip       Country
    Yelp Inc                                                         140 New Montgomery St, 9th Floor                                       San Francisco   CA         94105
    Yolo County Environmental Health                                 292 W Beamer St                                                        Woodland        CA         95695
    Yolo County Tax Collector                                        625 Court Street                                                       Woodland        CA         95695
    Yolo County Tax Collector                                        PO Box 1995                                                            Woodland        CA         95776
    Yolo County Tax Collector          County of Yolo                Department of Financial Services        PO Box 4400                    Whittier        CA         90607
    Yuba City Police Dept.                                           1545 Poole Blvd                                                        Yuba City       CA         95992
    Yuba Safe & Lock                                                 861 Gray Avenue                         Ste E                          Yuba City       CA         95991
    Zoom Imaging Solutions, Inc                                      PO Box 846898                                                          Los Angeles     CA         90084-6898
    Zoom Video Communications, Inc                                   PO Box 398843                                                          San Francisco   CA         94139-8843
    Zoro Tools Inc                                                   1000 Asbury Drive, Suite 1                                             Buffalo Grove   IL         60089-4551
    Zumbini, LLC                                                     800 Silks Run, Suite 2310                                              Hallandale      FL         33009




In-Shape Holdings, LLC, et al.                                                                                                                                                       Page 27 of 27
                   Case 20-13130-LSS             Doc 1       Filed 12/16/20        Page 45 of 46




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                  Chapter 11
    In re:
                                                                  Case No. 20-          (___)
    IN-SHAPE HOLDINGS, LLC et al., 1
                                                                  (Joint Administration Requested)
                     Debtors.


             CERTIFICATION OF DEBTORS’ CONSOLIDATED CREDITOR MATRIX

             In accordance with rule 1007(a) of the Federal Rules of Bankruptcy Procedure and rule

1007-2(a) of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), a list of creditors (the “List”)

of the above-captioned debtors and debtors in possession (collectively, the “Debtors”) is filed by

attachment hereto.

             The List has been prepared, on a consolidated basis, from the Debtors’ books and

records. The undersigned hereby certifies that the List contains the names and addresses of all

creditors of the Debtors that could be ascertained after diligent inquiry, based on a review of the

Debtors’ books and records, and is consistent with the information contained therein. 2 To the

extent practicable, the List complies with Local Rule 1007-1(a). The Debtors reserve the right to

amend or supplement the list as necessary.

             Although the information contained in the List is based on a review of the Debtors’ books

and records, the Debtors have not completed a comprehensive legal and/or factual investigation


1
      The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
      as follows: In-Shape Holdings, LLC (8112); In-Shape Health Clubs, LLC (2059); In-Shape Personal Training,
      LLC (7962). The notice address for the Debtors is 6507 Pacific Avenue, #344, Stockton, California 95207.
2
      The Debtors have filed concurrently herewith the Motion of Debtors for Entry of Order (I) Authorizing the
      Debtors to (A) File a Consolidated Creditor Matrix and Consolidated List of the Top Thirty Unsecured Creditors,
      (B) Redact From the Creditor Matrix Certain Personally Identifiable Information for Employees and Members,
      (II) Approving Manner of Notifying Employees and Members of Commencement of Chapter 11 Cases and (III)
      Granting Related Relief (the “Motion”) which seeks certain relief regarding the List and is incorporated herein.
              Case 20-13130-LSS          Doc 1    Filed 12/16/20     Page 46 of 46




with regard to possible defenses of the Debtors and their estates to any claims of the potential

claimants included in the List. In addition, certain of the parties included in the List may not

hold outstanding claims as of the date hereof, and therefore may not be creditors of the Debtors

and their estates for purposes of these chapter 11 cases. Therefore, the List does not, and should

not be deemed or otherwise construed to, constitute either (i) a waiver of any defenses of the

Debtors and their estates to any claims that may be asserted against the Debtors and their estates

or (ii) an acknowledgement or admission of the validity, priority, or amount of any claims that

may be asserted against the Debtors and their estates.


Dated: December 16, 2020                            /s/
                                                    Francesca Schuler
                                                    Chief Executive Officer
